ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_00_FR.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                             (BOLIVIA v. CHILE)


                       JUDGMENT OF 1 OCTOBER 2018




                              2018
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)


                         ARRÊT DU 1er OCTOBRE 2018




5 CIJ1150.indb 1                                        22/05/19 10:55

                                                 Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                            (Bolivia v. Chile), Judgment, I.C.J. Reports 2018, p. 507




                                            Mode officiel de citation :
                              Obligation de négocier un accès à l’océan Pacifique
                              (Bolivie c. Chili), arrêt, C.I.J. Recueil 2018, p. 507




                                                                                 1150
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157349-7




5 CIJ1150.indb 2                                                                        22/05/19 10:55

                                               1 OCTOBER 2018

                                                  JUDGMENT




                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)




                                              1er OCTOBRE 2018

                                                   ARRET




5 CIJ1150.indb 3                                                 22/05/19 10:55

                                                                                                  507



                                           TABLE DES MATIÈRES

                                                                                           Paragraphes

                   Qualités                                                                     1-15
                    I. Contexte historique et factuel                                          16-83
                       1. Evénements et traités antérieurs à 1904, y compris l’accord de
                          cession territoriale de 1895                                         19-24
                       2. Le traité de paix de 1904                                               25
                       3. Les échanges et déclarations intervenus dans les années 1920         26-46
                          A. L’« Acta Protocolizada » de 1920                                  26-31
                          B. Les échanges ultérieurs (1920-1925)                               32-41
                          C. La proposition Kellogg de 1926 et le mémorandum Matte
                             de la même année                                                  42-46
                       4. La réaction de la Bolivie à la conclusion, en 1929, du traité de
                          Lima et de son protocole complémentaire                          47-49
                       5. L’échange de notes de 1950                                       50-53
                       6. Le mémorandum Trucco de 1961                                     54-59
                       7. Le processus de Charaña                                          60-70
                       8. Les déclarations faites par la Bolivie et le Chili devant
                          l’Organisation des Etats américains et les résolutions a­ doptées
                          par cette organisation                                           71-75
                       9. La « nouvelle approche » de 1986‑1987                            76-77
                      10. La déclaration d’Algarve (2000) et l’ordre du jour en 13 points
                          (2006)78-83
                    II. Considérations préliminaires                                           84-90
                   III. Les fondements juridiques allégués d’une obligation de
                        négocier l’accès souverain de la Bolivie à l’océan Pacifique          91-174
                       1. Les accords bilatéraux                                              94-139
                          A. Les échanges diplomatiques des années 1920                       98-107
                          B. L’échange de notes de 1950                                      108-119
                          C. La déclaration de Charaña de 1975                               120-127
                          D. Les communiqués de 1986                                         128-132
                          E. La déclaration d’Algarve (2000)                                 133-135
                          F. L’ordre du jour en 13 points (2006)                             136-139
                       2. Les déclarations et autres actes unilatéraux du Chili        140-148
                       3. L’acquiescement                                              149-152
                       4. L’estoppel153-159
                       5. Les attentes légitimes                                       160-162
                       6. Le paragraphe 3 de l’article 2 de la Charte des Nations
                          Unies et l’article 3 de la Charte de l’Organisation des Etats
                          américains163-167

                                                                                                    4




5 CIJ1150.indb 5                                                                                         22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    508

                        7. Les résolutions de l’Assemblée générale de l’Organisation des
                           Etats américains                                               168-171
                        8. La portée juridique des instruments, actes et éléments de
                           comportement considérés cumulativement                         172-174
                   IV. Conclusion générale quant à l’existence d’une obligation
                       de négocier un accès souverain à l’océan Pacifique                 175-176
                   Dispositif                                                                177




                                                                                                5




5 CIJ1150.indb 7                                                                                     22/05/19 10:55

                                                                                                  509




                                   COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2018                                                 2018
                                                                                                           1er octobre
                                                   1er octobre 2018                                       Rôle général
                                                                                                              no 153

                               OBLIGATION DE NÉGOCIER
                             UN ACCÈS À L’OCÉAN PACIFIQUE
                                                (BOLIVIE c. CHILI)




                      Contexte historique et factuel.
                      Traité de 1866 démarquant la frontière entre le Chili et la Bolivie et séparant
                   leurs territoires sur la côte pacifique — Guerre du Pacifique et occupation du ter‑
                   ritoire côtier de la Bolivie par le Chili — Convention d’armistice de 1884 pré‑
                   voyant que le Chili continuera à administrer la région côtière — Traité de paix de
                   1904 reconnaissant la souveraineté « absolue et perpétuelle » du Chili sur le terri‑
                   toire côtier — Procès‑verbal des réunions de 1920 concernant la question de l’accès
                   de la Bolivie à la mer (« Acta Protocolizada ») — Echanges ultérieurs relatifs à la
                   demande de révision du traité de paix de 1904 formulée par la Bolivie — Mémo‑
                   randum Matte de 1926 exprimant la position du Chili quant à la question de la
                   souveraineté sur les provinces de Tacna et d’Arica — Echange de notes de 1950
                   entre le Chili et la Bolivie concernant l’accès de celle‑ci à la mer — Mémorandum
                   de 1961 remis au ministre bolivien des affaires étrangères par l’ambassadeur du
                   Chili en Bolivie (« mémorandum Trucco ») — Déclaration commune de 1975 des
                   présidents bolivien et chilien annonçant leur accord pour engager des négociations
                   (« déclaration de Charaña ») — Résolutions de l’Organisation des Etats améri‑
                   cains (« OEA ») concernant l’accès souverain de la Bolivie à la mer — Nouvelles
                   négociations ouvertes après l’élection présidentielle bolivienne de 1985 et connue
                   sous le nom de « nouvelle approche » — Déclaration d’Algarve de 2000 sur les
                   questions essentielles de la relation bilatérale — Ordre du jour en 13 points de
                   2006, comprenant le point 6 sur la « question maritime ».

                                                            *
                     Considérations préliminaires.
                     Sens et portée de l’obligation de négocier — Obligation ne comprenant pas l’en‑
                   gagement de parvenir à un accord — Sens de l’accès souverain.

                                                            *


                                                                                                     6




5 CIJ1150.indb 9                                                                                                22/05/19 10:55

                                      obligation de négocier un accès (arrêt)                          510

                       Fondements juridiques allégués d’une obligation de négocier l’accès souverain de
                    la Bolivie à l’océan Pacifique.
                       En droit international, existence d’une obligation de négocier devant être établie
                    comme celle de toute autre obligation juridique.
                       Affirmation de la Bolivie selon laquelle les accords bilatéraux établissent une obli‑
                    gation de négocier — Nulle obligation de négocier n’étant créée par l’« Acta Protoco‑
                    lizada » — Mémorandum Matte ne contenant aucune acceptation d’une obligation de
                    négocier — Echange de notes de 1950 ne constituant pas un instrument international
                    contraignant — Mémorandum Trucco ne créant ni ne réaffirmant aucune obligation
                    de négocier — Absence d’engagement juridique contraignant dans la déclaration de
                    Charaña — Nulle obligation de négocier n’étant créée par les communiqués de
                    1986 — Nulle obligation de négocier n’étant créée dans la déclaration d’Algarve —
                    Nulle obligation de négocier n’étant établie dans l’ordre du jour en 13 points — Cour
                    concluant qu’aucune obligation de négocier n’est établie par les accords bilatéraux.
                       Argument de la Bolivie selon lequel les déclarations et autres actes unilatéraux
                    du Chili créent une obligation de négocier — Formulation de ces déclarations ne
                    donnant pas à penser qu’une obligation juridique a été contractée — Absence de
                    preuve d’une intention d’assumer une obligation de négocier — Cour concluant
                    qu’aucune obligation de négocier n’est établie par les déclarations et autres actes
                    unilatéraux du Chili.
                       Affirmation de la Bolivie selon laquelle l’obligation de négocier est établie par
                    l’acquiescement — Bolivie n’ayant pas mentionné de déclaration qui aurait appelé
                    une réponse pour empêcher qu’une obligation ne voie le jour — Cour concluant
                    qu’aucune obligation de négocier n’est établie par l’acquiescement.
                       Argument de la Bolivie fondé sur l’estoppel — Expressions par le Chili d’une
                    disposition à négocier n’impliquant pas d’obligation de négocier — Absence de
                    confiance préjudiciable de la part de la Bolivie— Conditions essentielles pour qu’il
                    y ait estoppel n’étant pas remplies — Cour concluant qu’aucune obligation de
                    négocier n’est établie par l’estoppel.
                       Argument de la Bolivie fondé sur les attentes légitimes — Références aux
                    attentes légitimes contenues dans certaines sentences arbitrales entre un investis‑
                    seur et un Etat — Références n’établissant pas l’existence d’un principe de droit
                    international général — Cour rejetant l’argument de la Bolivie fondé sur les
                    attentes légitimes.
                       Argument de la Bolivie fondé sur le paragraphe 3 de l’article 2 de la Charte des
                    Nations Unies et sur l’article 3 de la Charte de l’OEA — Obligation générale de
                    régler les différends, énoncée au paragraphe 3 de l’article 2 de la Charte des
                    Nations Unies, ne prévoyant aucune obligation de négocier — Obligation de régler
                    les différends par des moyens pacifiques, énoncée à l’article 3 de la Charte de
                    l’OEA, ne prévoyant aucune obligation de négocier — Cour concluant que ces
                    dispositions ne sauraient constituer la base juridique d’une obligation de négocier.
                       Argument de la Bolivie fondé sur les résolutions de l’OEA — Négociations étant
                    recommandées mais pas exigées — Résolutions étant non contraignantes en tant
                    que telles — Cour concluant qu’aucune obligation de négocier ne peut être déduite
                    du contenu des résolutions ou de la position du Chili lors de leur adoption.
                       Affirmation de la Bolivie selon laquelle les instruments, actes et éléments de com‑
                    portement considérés cumulativement établissent une obligation de négocier — Fait
                    de considérer plusieurs fondements cumulativement étant sans incidence sur le résul‑
                    tat — Cour concluant qu’aucune obligation de négocier n’est établie même en consi‑
                    dérant cumulativement tous les instruments, actes et éléments de comportement.

                                                               *

                                                                                                          7




5 CIJ1150.indb 11                                                                                              22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                       511

                      Conclusion générale.
                      Chili n’ayant pas contracté d’obligation de négocier un accès souverain de la
                    Bolivie à l’océan Pacifique — Autres conclusions finales de la Bolivie étant en
                    conséquence rejetées — Conclusion de la Cour ne devant pas empêcher la poursuite
                    du dialogue et des échanges.


                                                        ARRÊT

                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Gevorgian,
                                Salam, juges ; MM. Daudet, McRae, juges ad hoc ; M. Couvreur,
                                greffier.


                      En l’affaire relative à l’obligation de négocier un accès à l’océan Pacifique,
                      entre
                    l’Etat plurinational de Bolivie,
                    représenté par
                       S. Exc. M. Eduardo Rodríguez Veltzé, ancien président de la Bolivie, ancien
                          président de la Cour suprême de justice bolivienne, ancien doyen de la
                          faculté de droit de l’Université catholique de Bolivie à La Paz, ambassa-
                          deur extraordinaire et plénipotentiaire de l’Etat plurinational de Bolivie
                          auprès du Royaume des Pays-Bas,
                       comme agent ;
                       S. Exc. M. Sacha Llorentty Soliz, représentant permanent de l’Etat plurina-
                          tional de Bolivie auprès de l’Organisation des Nations Unies à New York,
                       comme coagent ;
                       S. Exc. M. Evo Morales Ayma, président de l’Etat plurinational de Bolivie,
                       comme représentant de l’Etat ;
                       M. Vaughan Lowe, QC, membre du barreau d’Angleterre et du pays de
                          Galles, professeur émérite de droit international (chaire Chichele) à l’Uni-
                          versité d’Oxford, membre de l’Institut de droit international,
                       M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                          dad Autónoma de Madrid, membre de l’Institut de droit international,
                       Mme Monique Chemillier-­Gendreau, professeur émérite de droit public et de
                          sciences politiques à l’Université Paris Diderot,
                       M. Mathias Forteau, professeur à l’Université Paris Nanterre,
                       M. Payam Akhavan, LLM SJD (Harvard), professeur de droit international
                          à l’Université McGill de Montréal, membre de la Cour permanente d’arbi-
                          trage, membre du barreau de l’Etat de New York et du barreau du Haut-­
                          Canada,
                       Mme Amy Sander, membre du barreau d’Angleterre et du pays de Galles,
                       comme conseils et avocats ;
                       M. Fernando Huanacuni, ministre des affaires étrangères de l’Etat plurinatio-
                          nal de Bolivie,

                                                                                                       8




5 CIJ1150.indb 13                                                                                          22/05/19 10:55

                                  obligation de négocier un accès (arrêt)                       512

                    M. Héctor Arce, ministre de la justice et de la transparence institutionnelle de
                      l’Etat plurinational de Bolivie,
                    M. Pablo Menacho, Attorney General de l’Etat plurinational de Bolivie et
                      professeur de droit constitutionnel à l’Universidad Mayor de San Andrés à
                      La Paz,
                    M. Emerson Calderón, secrétaire général du bureau stratégique de reconnais-
                      sance des prétentions maritimes (DIREMAR) et professeur de droit inter-
                      national public à l’Universidad Mayor de San Andrés à La Paz,
                    comme conseillers ;
                    M. Guido Vildoso, ancien président de la Bolivie,
                    M. Jorge Quiroga, ancien président de la Bolivie,
                    M. Carlos Mesa, ancien président de la Bolivie,
                    M. José Alberto González, président du Sénat de l’Etat plurinational de Boli-
                      vie,
                    Mme Gabriela Montaño, présidente de la Chambre des députés de l’Etat plu-
                      rinational de Bolivie,
                    M. Rubén Costas Aguilera, gouverneur de Santa Cruz,
                    M. Esteban Urquizu Cuellar, gouverneur de Chuquisaca,
                    M. Gonzalo Alcón Aliaga, président du conseil de la magistrature de l’Etat
                      plurinational de Bolivie,
                    Mme Segundina Flores, secrétaire exécutive de la fédération nationale des
                      agricultrices Bartolina Sisa,
                    M. Juan Carlos Guarachi, secrétaire exécutif de la Central Obrera Boliviana,
                    M. Alvaro Ruiz, président de la fédération des associations municipales
                      (FAM),
                    M. Juan Ríos del Prado, doyen de l’Universidad Mayor de San Simón,
                    M. Marco Antonio Fernández, doyen de l’Universidad Católica Boliviana,
                    M. Ronald Nostas, président de la confédération des chefs d’entreprise de
                      l’Etat plurinational de Bolivie,
                    M. Gustavo Fernández, ancien ministre des affaires étrangères,
                    M. Javier Murillo, ancien ministre des affaires étrangères,
                    M. Carlos Iturralde, ancien ministre des affaires étrangères,
                    M. Diego Pary, représentant permanent de l’Etat plurinational de Bolivie
                      auprès de l’Organisation des Etats américains à Washington DC,
                    M. Gustavo Rodríguez Ostria, ambassadeur de l’Etat plurinational de Bolivie
                      auprès de la République du Pérou,
                    M. Rubén Saavedra, représentant permanent de l’Etat plurinational de Boli-
                      vie auprès de l’Union des Nations sud‑américaines (UNASUR),
                    Mme Magdalena Cajias, consule générale de l’Etat plurinational de Bolivie à
                      Santiago,
                    M. Juan Lanchipa, président de la Cour de justice du département de
                      La Paz,
                    M. Franz Zubieta, directeur du département du droit international au minis-
                      tère de la justice et de la transparence institutionnelle de l’Etat plurinatio-
                      nal de Bolivie,
                    M. Roberto Calzadilla, diplomate bolivien,
                    comme invités spéciaux ;
                    M. Javier Viscarra Valdivia, chef de mission adjoint à l’ambassade de l’Etat
                      plurinational de Bolivie au Royaume des Pays-Bas,
                    M. Luis Rojas Martínez, ministre-­conseiller et conseiller juridique à l’ambas-
                      sade de l’Etat plurinational de Bolivie au Royaume des Pays-Bas,

                                                                                                   9




5 CIJ1150.indb 15                                                                                       22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     513

                      Mme Iara Beekma Reis, conseillère à l’ambassade de l’Etat plurinational de
                        Bolivie au Royaume des Pays-Bas,
                      M. José Villarroel, DIREMAR, La Paz,
                      M. Diego Molina, DIREMAR, La Paz,
                      comme conseillers techniques ;
                      Mme Gimena González, chercheuse en droit international public,
                      Mme Patricia Jimenez Kwast, doctorante en droit international public à l’Uni-
                        versité d’Oxford,
                      Mme Raphaëlle Nollez-­Goldbach, chargée de recherche au CNRS et directrice
                        des études droit et administration publique à l’Ecole normale supérieure de
                        Paris,
                      Mme Olga Dalbinoë, doctorante en droit international public à l’Universidad
                        Autónoma de Madrid,
                      Mme Melina Antoniadis, BCL/LLB, Université McGill de Montréal,
                      comme conseils adjoints,
                      et
                    la République du Chili,
                    représentée par
                       M. Claudio Grossman, membre de la Commission du droit international,
                          professeur de droit international, titulaire de la chaire R. Geraldson, et
                          doyen émérite, American University, faculté de droit de Washington,
                       comme agent ;
                       S. Exc. M. Roberto Ampuero, ministre des affaires étrangères de la Répu-
                          blique du Chili,
                       comme représentant de l’Etat ;
                       S. Exc. M. Alfonso Silva, vice-­ministre des affaires étrangères de la Répu-
                          blique du Chili,
                       S. Exc. Mme María Teresa Infante Caffi, ambassadeur de la République du
                          Chili auprès du Royaume des Pays-Bas, membre de l’Institut de droit inter-
                          national,
                       comme coagents ;
                       sir Daniel Bethlehem, QC, membre du barreau d’Angleterre et du pays de
                          Galles, cabinet 20 Essex Street,
                       M. Samuel Wordsworth, QC, membre des barreaux d’Angleterre et du pays
                          de Galles et du barreau de Paris, cabinet Essex Court,
                       M. Jean-Marc Thouvenin, professeur à l’Université Paris Nanterre, secrétaire
                          général de l’Académie de droit international de La Haye,
                       M. Harold Hongju Koh, professeur de droit international (chaire Sterling) à
                          la faculté de droit de Yale, membre des barreaux de New York et du dis-
                          trict de Columbia,
                       M. Ben Juratowitch, QC, avocat, Australie, Angleterre et pays de Galles,
                          cabinet Freshfields Bruckhaus Deringer LLP,
                       Mme Mónica Pinto, professeur à la faculté de droit de l’Université de Buenos
                          Aires, membre associé de l’Institut de droit international,
                       Mme Kate Parlett, membre du barreau d’Angleterre et du pays de Galles,
                          cabinet 20 Essex Street,


                                                                                                 10




5 CIJ1150.indb 17                                                                                      22/05/19 10:55

                                  obligation de négocier un accès (arrêt)                        514

                    comme conseils et avocats ;
                    S. Exc. M. Heraldo Muñoz Valenzuela, ancien ministre des affaires étrangères
                        de la République du Chili, professeur de relations internationales à l’Uni-
                        versité du Chili,
                    S. Exc. Mme Ximena Fuentes Torrijo, chef de la direction nationale des fron-
                        tières et des limites, ministère des affaires étrangères de la République du
                        Chili, professeur de droit international public à l’Université du Chili,
                    S. Exc. M. Alberto van Klaveren Stork, ancien vice-­         ministre des affaires
                        étrangères de la République du Chili, professeur de relations internatio-
                        nales à l’Université du Chili,
                    Mme Carolina Valdivia, chargée de la coordination générale, ministère des
                       affaires étrangères de la République du Chili,
                    Mme Alexandra van der Meulen, avocat au barreau de Paris et membre du bar-
                        reau de l’Etat de New York, cabinet Freshfields Bruckhaus Deringer LLP,
                    Mme Mariana Durney, chef de la direction des limites, ministère des affaires
                       étrangères de la République du Chili,
                    S. Exc. M. Luis Winter, ministère des affaires étrangères de la République du
                       Chili,
                    M. Hernán Salinas, professeur de droit international à l’Université catholique
                       du Chili, président du comité juridique interaméricain,
                    M. Andrés Jana, professeur de droit civil à l’Université du Chili,
                    M. Claudio Troncoso Repetto, professeur de droit international public à
                       l’Université du Chili,
                    M. Daniel Müller, avocat au barreau de Paris, cabinet Freshfields Bruckhaus
                       Deringer LLP, chercheur associé au Centre de droit international de Nan-
                        terre (CEDIN),
                    Mme Callista Harris, solicitor (Nouvelle-­Galles du Sud), cabinet Freshfields
                        Bruckhaus Deringer LLP,
                    Mme Catherine Drummond, solicitor (Queensland), cabinet Freshfields
                       ­Bruckhaus Deringer LLP,
                    M. Yuri Mantilla, membre des barreaux du district de Columbia et de Flo-
                        ride, cabinet Freshfields Bruckhaus Deringer LLP,
                    comme conseillers ;
                    Mme María Alicia Ríos, ministère des affaires étrangères de la République du
                        Chili,
                    M. Juan Enrique Loyer, deuxième secrétaire, ambassade de la République du
                        Chili au Royaume des Pays-Bas,
                    M. Coalter G. Lathrop, conseiller spécial du cabinet Sovereign Geographic,
                        membre du barreau de Caroline du Nord,
                    M. José Hernández, deuxième secrétaire, ministère des affaires étrangères de
                        la République du Chili,
                    M. Giovanni Cisternas, troisième secrétaire, ministère des affaires étrangères
                        de la République du Chili,
                    M. Robert Carter Parét, membre du barreau de l’Etat de New York,
                    comme conseillers adjoints,


                    La Cour,
                    ainsi composée,


                                                                                                   11




5 CIJ1150.indb 19                                                                                        22/05/19 10:55

                                     obligation de négocier un accès (arrêt)                      515

                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 24 avril 2013, le Gouvernement de l’Etat plurinational de Bolivie
                    (dénommé ci‑après la « Bolivie ») a déposé au Greffe de la Cour une requête
                    introductive d’instance contre la République du Chili (dénommée ­ci-après le
                    « Chili ») au sujet d’un différend « concernant l’obligation du Chili de négocier
                    de bonne foi et de manière effective avec la Bolivie en vue de parvenir à un
                    accord octroyant à c­ elle-ci un accès pleinement souverain à l’océan Pacifique ».
                       Dans sa requête, la Bolivie a indiqué qu’elle entendait fonder la compétence
                    de la Cour sur l’article XXXI du traité américain de règlement pacifique signé le
                    30 avril 1948, dénommé officiellement, aux termes de son article LX, le « pacte
                    de Bogotá » (et ainsi désigné ­ci-après).
                       2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                    greffier a immédiatement communiqué la requête au Gouvernement du Chili ;
                    conformément au paragraphe 3 du même article, il en a également informé tous
                    les autres Etats admis à ester devant la Cour.
                       3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles a fait usage du droit que lui confère le paragraphe 3 de l’ar-
                    ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. La Bolivie
                    a désigné à cet effet M. Yves Daudet et le Chili, dans un premier temps,
                    Mme Louise Arbour, qui a démissionné le 26 mai 2017, puis M. Donald M. McRae.
                       4. Par ordonnance du 18 juin 2013, la Cour a fixé au 17 avril 2014 et au
                    18 février 2015, respectivement, les dates d’expiration du délai pour le dépôt du
                    mémoire de la Bolivie et du contre‑mémoire du Chili. La Bolivie a déposé son
                    mémoire dans le délai ainsi prescrit.
                       5. Se référant au paragraphe 1 de l’article 53 du Règlement de la Cour, les
                    Gouvernements du Pérou et de la Colombie ont respectivement demandé à
                    obtenir des exemplaires des pièces de procédure et des documents annexés en
                    l’affaire. Ayant consulté les Parties conformément à la disposition susvisée, le
                    président de la Cour a décidé d’accéder à ces demandes. Le greffier a dûment
                    communiqué ces décisions auxdits Gouvernements et aux Parties.
                       6. Le 15 juillet 2014, dans le délai prescrit au paragraphe 1 de l’article 79 du
                    Règlement, le Chili a soulevé une exception préliminaire d’incompétence de la
                    Cour. En conséquence, par ordonnance du 15 juillet 2014, le président, consta-
                    tant que la procédure sur le fond était suspendue en application du paragraphe 5
                    de l’article 79 du Règlement, et compte tenu de l’instruction de procédure V, a
                    fixé au 14 novembre 2014 la date d’expiration du délai dans lequel la Bolivie
                    pourrait présenter un exposé écrit contenant ses observations et conclusions sur
                    l’exception préliminaire soulevée par le Chili. La Bolivie a déposé un tel exposé
                    dans le délai ainsi fixé.
                       7. Sur les instructions données par la Cour en vertu de l’article 43 de son
                    Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá les notifi-
                    cations prévues au paragraphe 1 de l’article 63 du Statut. En application des
                    dispositions du paragraphe 3 de l’article 69 du Règlement, il a en même temps
                    adressé la notification prévue au paragraphe 3 de l’article 34 du Statut à l’Orga-
                    nisation des Etats américains (dénommée ­ci-après l’« OEA »). Conformément au
                    paragraphe 3 de l’article 69 du Règlement, le greffier a communiqué les pièces de
                    procédure écrite à l’OEA et lui a demandé de lui faire savoir si elle entendait
                    présenter des observations écrites au sens de cette disposition. Il a par ailleurs
                    précisé dans ladite notification que, la procédure ne portant à ce stade que sur


                                                                                                    12




5 CIJ1150.indb 21                                                                                         22/05/19 10:55

                                      obligation de négocier un accès (arrêt)                      516

                    l’exception préliminaire d’incompétence de la Cour soulevée par le Chili, toutes
                    observations écrites devraient être limitées à cet aspect. Le secrétaire général de
                    l’OEA a informé la Cour que cette organisation n’avait pas l’intention de pré-
                    senter de telles observations.
                       8. Des audiences publiques sur l’exception préliminaire soulevée par le Chili
                    ont été tenues du lundi 4 au vendredi 8 mai 2015. Par son arrêt du 24 septembre
                    2015, la Cour a rejeté cette exception préliminaire et jugé qu’elle avait compé-
                    tence, sur la base de l’article XXXI du pacte de Bogotá, pour connaître de la
                    requête déposée par l’Etat plurinational de Bolivie le 24 avril 2013.
                       9. Par ordonnance en date du 24 septembre 2015, la Cour a fixé au 25 juillet
                    2016 la date d’expiration du délai pour le dépôt du contre-­mémoire du Chili. Le
                    contre-­mémoire a été déposé dans le délai ainsi fixé.
                       10. Par ordonnance en date du 21 septembre 2016, la Cour a autorisé le
                    dépôt d’une réplique par la Bolivie et d’une duplique par le Chili, et fixé au
                    21 mars 2017 et au 21 septembre 2017, respectivement, les dates d’expiration des
                    délais dans lesquels ces pièces devaient être déposées. La réplique et la duplique
                    ont été déposées dans les délais ainsi fixés.
                       11. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                    Cour, après avoir consulté les Parties, a décidé que des exemplaires des pièces de
                    procédure et des documents annexés seraient rendus accessibles au public à l’ou-
                    verture de la procédure orale.
                       12. Des audiences publiques ont été tenues du 19 au 28 mars 2018, au cours
                    desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour la Bolivie : S. Exc. M. Eduardo Rodríguez Veltzé,
                                       M. Payam Akhavan,
                                       Mme Monique Chemillier-­Gendreau,
                                       M. Antonio Remiro Brotóns,
                                       M. Vaughan Lowe,
                                       Mme Amy Sander,
                                       M. Mathias Forteau,
                                       S. Exc. M. Sacha Llorentty Soliz.
                    Pour le Chili :   M. Claudio Grossman,
                                      sir Daniel Bethlehem,
                                      M. Jean-Marc Thouvenin,
                                      Mme Kate Parlett,
                                      M. Samuel Wordsworth,
                                      Mme Mónica Pinto,
                                      M. Ben Juratowitch,
                                      M. Harold Hongju Koh.

                                                             *
                      13. Dans la requête, les demandes ­ci-après ont été formulées par la Bolivie :
                           « Pour les raisons exposées c­ i-­dessus, la Bolivie prie respectueusement la
                         Cour de dire et juger que :
                         a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à
                            un accord octroyant à ­celle-ci un accès pleinement souverain à l’océan
                            Pacifique ;
                         b) le Chili a manqué à cette obligation ;

                                                                                                     13




5 CIJ1150.indb 23                                                                                          22/05/19 10:55

                                     obligation de négocier un accès (arrêt)                         517

                         c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                            prompte et formelle, dans un délai raisonnable et de manière effective,
                            afin d’octroyer à la Bolivie un accès pleinement souverain à l’océan
                            ­Pacifique. »
                      14. Dans les pièces de procédure écrite, les conclusions ­ci-après ont été pré-
                    sentées par les Parties :
                    Au nom du Gouvernement de la Bolivie,
                    dans le mémoire et la réplique :
                            « Pour les raisons exposées [dans son mémoire et sa réplique], la Bolivie
                         prie la Cour de dire et juger que :
                         a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à
                             un accord octroyant à ­celle-ci un accès pleinement souverain à l’océan
                             Pacifique ;
                         b) le Chili a manqué à cette obligation ; et
                         c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                             prompte et formelle, dans un délai raisonnable et de manière effective, afin
                             d’octroyer à la Bolivie un accès pleinement souverain à l’océan Pacifique. »
                    Au nom du Gouvernement du Chili,
                    dans le contre-­mémoire et la duplique :
                           « La République du Chili prie respectueusement la Cour de rejeter l’inté-
                         gralité des demandes de l’Etat plurinational de Bolivie. »
                       15. Dans la procédure orale, les conclusions ­ci-après ont été présentées par
                    les Parties :
                    Au nom du Gouvernement de la Bolivie,
                            « Conformément à l’article 60 du Règlement de la Cour, et pour les
                         motifs exposés au cours de la procédure écrite et de la procédure orale en
                         l’affaire relative à l’Obligation de négocier un accès à l’océan Pacifique
                         (Bolivie c. Chili), l’Etat plurinational de Bolivie prie respectueusement la
                         Cour de dire et juger que :
                         a) le Chili a l’obligation de négocier avec la Bolivie en vue de parvenir à
                              un accord octroyant à celle‑ci un accès pleinement souverain à l’océan
                              Pacifique ;
                         b) le Chili a manqué à cette obligation ; et
                         c) le Chili doit s’acquitter de ladite obligation de bonne foi, de manière
                              prompte et formelle, dans un délai raisonnable et de manière effective, afin
                              d’octroyer à la Bolivie un accès pleinement souverain à l’océan Pacifique. »
                    Au nom du Gouvernement du Chili,
                           « La République du Chili prie respectueusement la Cour de rejeter l’inté-
                         gralité des demandes de l’Etat plurinational de Bolivie. »

                                                               *
                                                           *       *




                                                                                                       14




5 CIJ1150.indb 25                                                                                            22/05/19 10:55

                                     obligation de négocier un accès (arrêt)                      518

                                        I. Contexte historique et factuel

                       16. Située en Amérique du Sud, la Bolivie est bordée au sud-ouest par
                    le Chili, à l’ouest par le Pérou, au nord et à l’est par le Brésil, au sud-est
                    par le Paraguay et au sud par l’Argentine. Elle ne possède pas de littoral.
                    Le Chili, quant à lui, a une frontière terrestre commune avec le Pérou au
                    nord, la Bolivie au nord-est et l’Argentine à l’est. A l’ouest, sa côte conti-
                    nentale fait face à l’océan Pacifique.
                       17. Compte tenu de l’importance du contexte historique du présent dif-
                    férend, la Cour examinera maintenant dans l’ordre chronologique cer-
                    tains événements qui ont marqué les relations entre la Bolivie et le Chili.
                       18. Ces événements font l’objet d’un grand nombre de documents rédi-
                    gés en espagnol, que les Parties n’ont pas toujours traduits dans l’une des
                    langues officielles de la Cour de manière identique. Lorsque ces traduc-
                    tions présentent des différences substantielles, la Cour reproduira, par
                    souci de clarté, le texte original espagnol et indiquera de quelle Partie
                    émane la traduction citée et en quoi ­celle-ci diffère substantiellement de la
                    version fournie par l’autre Partie.

                                     1. Evénements et traités antérieurs à 1904,
                                  y compris l’accord de cession territoriale de 1895
                        19. Le Chili et la Bolivie ont obtenu leur indépendance de l’Espagne en
                    1818 et 1825, respectivement. A l’époque, la Bolivie possédait un littoral
                    de plus de 400 kilomètres le long de l’océan Pacifique.
                        20. Le 10 août 1866, les deux Etats ont signé un traité de limites terri-
                    toriales établissant entre eux une ligne de démarcation le long du
                    24e parallèle de latitude sud, qui séparait leurs territoires sur la côte paci-
                    fique. Les instruments de ratification ont été échangés le 9 décembre 1866.
                    La frontière a été confirmée par le traité de limites du 6 août 1874, dont
                    les instruments de ratification ont été échangés les 28 juillet et 22 sep-
                    tembre 1875.
                        21. Le 5 avril 1879, le Chili a déclaré la guerre au Pérou et à la Bolivie.
                    Au cours de ce conflit, qui allait être appelé la guerre du Pacifique, il a
                    occupé le territoire côtier bolivien. Les hostilités entre la Bolivie et le Chili
                    se sont achevées le 4 avril 1884 avec la signature, à Valparaíso, au Chili,
                    d’une convention d’armistice. Cet instrument prévoyait notamment que le
                    Chili continuerait d’administrer « les territoires situés entre le 23e parallèle
                    et l’embouchure du fleuve Loa dans le Pacifique », c’est-à-dire la région
                    côtière de la Bolivie.
                        22. Le traité de paix signé le 20 octobre 1883 entre le Chili et le Pérou
                    (­ci-après le « traité d’Ancón ») a officiellement mis fin aux hostilités entre les
                    deux pays. En application de l’article 2 de cet instrument, le second cédait au
                    premier la province côtière de Tarapacá. En application de l’article 3, le
                    Chili resterait en possession des territoires des provinces de Tacna et d’Arica
                    pour une durée de dix ans, au terme de laquelle un plébiscite serait organisé
                    pour déterminer définitivement la souveraineté sur ces territoires.

                                                                                                    15




5 CIJ1150.indb 27                                                                                         22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     519

                       23. Le 18 mai 1895, la Bolivie et le Chili ont signé trois traités : un
                    traité de paix et d’amitié, un accord de cession territoriale et un traité de
                    commerce. Le traité de paix et d’amitié réaffirmait la souveraineté du
                    Chili sur le territoire côtier que c­ elui-ci administrait en application de la
                    convention d’armistice du 4 avril 1884. Dans le cadre de l’accord de ces-
                    sion territoriale, la Bolivie et le Chili convenaient notamment que les ter-
                    ritoires de Tacna et d’Arica devaient être cédés à la première si le second
                    acquérait la « souveraineté permanente » sur eux par suite de négociations
                    directes ou du plébiscite prévu par le traité d’Ancón de 1883. Si le Chili
                    n’obtenait pas les deux territoires susmentionnés, que ce soit par des
                    négociations directes avec le Pérou ou par le plébiscite, l’article IV de l’ac-
                    cord de cession territoriale disposait qu’il céderait à la Bolivie le territoire
                    « allant de Caleta de Vítor jusqu’à Quebrada de Camarones ou toute
                    autre région similaire ». Quatre protocoles ont fait suite à ces trois traités.
                       24. Le 9 décembre 1895, le Chili et la Bolivie se sont mis d’accord sur
                    un protocole relatif à la portée des obligations énoncées dans les traités
                    du 18 mai 1895, qui précisait les obligations contractées par les Parties.
                    Par un échange de notes en date des 29 et 30 avril 1896, il a été convenu
                    que ces trois traités entreraient en vigueur à condition que les congrès
                    respectifs des deux Etats approuvent ledit protocole. Cette condition
                    n’ayant jamais été remplie, les trois traités du 18 mai 1895 ne sont jamais
                    entrés en vigueur.

                                            2. Le traité de paix de 1904
                       25. Le traité de paix et d’amitié du 20 octobre 1904 (­ci-après le « traité
                    de paix de 1904 ») a officiellement mis fin à la guerre du Pacifique entre la
                    Bolivie et le Chili. Ce traité est entré en vigueur le 10 mars 1905, après
                    l’échange des instruments de ratification entre les Parties. L’article II
                    reconnaissait la souveraineté « absolue et perpétuelle » du Chili sur le ter-
                    ritoire occupé par ­celui-ci en application de la convention d’armistice de
                    1884 et délimitait la totalité de la frontière entre les deux Etats. L’ar-
                    ticle III prévoyait la construction, aux frais du Chili, d’une voie ferrée
                    entre le port d’Arica et le plateau de La Paz, qui a été inaugurée le 13 mai
                    1913. Aux termes de l’article VI du traité de paix de 1904, le Chili accor-
                    dait à la Bolivie, « à titre perpétuel, un droit de transit commercial absolu
                    et inconditionnel sur son territoire et dans ses ports situés sur le Paci-
                    fique ». En application de l’article VII, cette dernière obtenait « le droit
                    d’établir, dans les ports de son choix, des postes douaniers visant à pro-
                    mouvoir ses échanges commerciaux » et désignait à cette fin les ports
                    d’Antofagasta et d’Arica.

                          3. Les échanges et déclarations intervenus dans les années 1920
                    A. L’« Acta Protocolizada » de 1920
                      26. Avant les événements de 1920, dans un mémorandum en date du
                    22 avril 1910, la Bolivie, se référant au différend qui opposait le Chili et

                                                                                                 16




5 CIJ1150.indb 29                                                                                      22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                     520

                    le Pérou au sujet de la souveraineté sur Tacna et Arica, estimait déjà
                    qu’elle
                        « ne saurait vivre isolée de la mer et déploiera[it], aujourd’hui comme
                        demain, tous les efforts possibles pour obtenir au moins un port sur
                        le Pacifique ; elle ne saurait se résigner à l’inaction chaque fois que se
                        pose cette question de Tacna et d’Arica, qui compromet les fonde-
                        ments mêmes de son existence ».
                       27. Dans un mémorandum en date du 9 septembre 1919, rédigé par le
                    ministre plénipotentiaire du Chili à La Paz (Bolivie), il était notamment
                    indiqué que le défendeur était disposé à engager des négociations, indé-
                    pendamment de ce qui avait été établi par le traité de paix de 1904, afin
                    de permettre à la Bolivie d’acquérir un accès à la mer sous réserve du
                    résultat du plébiscite prévu par le traité d’Ancón de 1883.
                       28. Le 10 janvier 1920, le ministre bolivien des affaires étrangères et le
                    ministre plénipotentiaire du Chili à La Paz se sont rencontrés, notamment
                    pour examiner les questions concernant l’accès de la Bolivie à la mer, et
                    ont consigné par écrit la teneur de cette série de réunions. Les Parties
                    désignent ce procès-­verbal par l’expression « Acta Protocolizada ».
                       29. Le représentant du Chili proposait un accord rédigé en ces
                    termes :
                           « I. Le traité de paix et d’amitié conclu entre le Chili et la Bolivie le
                        20 octobre 1904 détermine de façon définitive les relations politiques
                        entre les deux pays et règle toutes les questions nées de la guerre de
                        1879.
                           II. Le Chili ayant satisfait aux obligations que lui imposait le traité
                        susmentionné, les présentes négociations avaient pour objet de faire
                        en sorte que la souveraineté sur les territoires de Tacna et d’Arica lui
                        revienne, la Bolivie s’engageant expressément à coopérer à cette fin.
                           III. Au port souverain que la Bolivie souhaitait se voir octroyer se
                        sont substituées la construction d’une voie ferrée reliant le port
                        d’Arica à El Alto, à La Paz, ainsi que les autres obligations que le
                        Chili a prises à sa charge.
                           IV. La situation créée par le traité de 1904, les intérêts propres à
                        cette région et la sécurité de sa frontière septentrionale imposent au
                        Chili de conserver les côtes qui lui sont indispensables ; toutefois, afin
                        de construire sur des bases solides sa future union avec la Bolivie, le
                        Chili entend déployer tous les efforts pour que c­ elle-ci acquière un
                        accès à la mer qui lui soit propre, en lui cédant une partie importante
                        de la zone située au nord d’Arica ainsi que de la ligne de chemin de
                        fer se trouvant sur les territoires devant faire l’objet du plébiscite visé
                        par le traité d’Ancón.
                           V. Indépendamment de ce qui a été établi par le traité de paix de
                        1904, le Chili accepte d’entamer de nouvelles négociations visant à
                        satisfaire à l’aspiration du pays ami, sous réserve qu’il remporte le
                        plébiscite.

                                                                                                 17




5 CIJ1150.indb 31                                                                                      22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                     521

                           VI. Un premier accord déterminerait la ligne devant indiquer la
                        limite entre les zones d’Arica et de Tacna appelées à être placées sous
                        la souveraineté respective du Chili et de la Bolivie, ainsi que toutes
                        les compensations de nature commerciale ou autre qui sont à la base
                        de l’accord. »
                      30. Le représentant de la Bolivie a répondu comme suit :
                           « III. L’aspiration de la Bolivie à disposer d’un port sur l’océan Paci-
                        fique n’a jamais faibli au cours de son histoire, et elle est aujourd’hui
                        plus forte que jamais. La ligne de chemin de fer entre Arica et El Alto
                        (La Paz), qui a nettement favorisé les échanges commerciaux de la
                        Bolivie, ne rend que plus légitime la prétention de cet Etat à se voir
                        octroyer un port souverain. Cette aspiration ne l’amènera cependant
                        pas à commettre un quelconque acte contraire au droit.
                           IV. La disposition manifestée par le Chili à obtenir pour la Bolivie
                        un accès à la mer qui lui soit propre, en cédant à c­ elle-ci une partie
                        considérable de la zone située au nord d’Arica ainsi que de la ligne de
                        chemin de fer se trouvant sur les territoires devant faire l’objet du
                        plébiscite visé par le traité d’Ancón, ouvre la voie à des relations plus
                        amicales entre les deux pays, lesquelles sont nécessaires à l’union
                        future de leurs peuples, en posant des fondements solides correspon-
                        dant à leurs objectifs communs. »
                       31. A l’avant-­dernier paragraphe du procès-­verbal, il était précisé que
                    le ministre bolivien des affaires étrangères considérait que « [ces] déclara-
                    tions ne cont[enaient] aucune disposition créant des droits ou obligations
                    pour les Etats dont les représentants [avaient] fait ces déclarations ».

                    B. Les échanges ultérieurs (1920-1925)
                       32. Le 1er novembre 1920, la Bolivie a écrit au Secrétaire général de la
                    Société des Nations en vue d’obtenir la révision du traité de paix de 1904,
                    conformément à l’article 19 du traité de Versailles, aux termes duquel
                    « [l]’Assemblée peut … inviter les Membres de la Société à procéder à un
                    nouvel examen des traités devenus inapplicables ».

                       33. Le 28 septembre 1921, à la vingt-­deuxième séance plénière de l’As-
                    semblée de la Société des Nations, la Bolivie a retiré sa demande après
                    qu’un comité de juristes eut établi que cette dernière était irrecevable. La
                    raison avancée était que l’Assemblée n’avait pas compétence pour modi-
                    fier les traités, pareille modification ne pouvant être effectuée que par les
                    Etats contractants. La Bolivie se réservait toutefois le droit de présenter
                    de nouveau sa demande à l’Assemblée.
                       34. Au cours de cette même séance, le délégué chilien a notamment
                    répondu que
                        « la Bolivie p[ouvait] chercher satisfaction dans des négociations
                        directes librement consenties. Le Chili n’a jamais fermé cette porte à

                                                                                                18




5 CIJ1150.indb 33                                                                                     22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    522

                        la Bolivie, et je suis en mesure de déclarer que rien ne nous sera plus
                        agréable que d’envisager directement avec elle les meilleurs moyens
                        d’aider à son développement. »
                    Il a également ajouté ce qui suit :
                        « [l]a délégation bolivienne a cru nécessaire de faire une déclaration
                        de « réserve de ses droits ». Nous aimons à croire que cette déclara-
                        tion signifie que, se conformant à l’avis des juristes, qui ont déclaré
                        que « la modification des traités est de la seule compétence des Etats
                        contractants », la Bolivie se décide, enfin, à exercer le seul droit
                        qu’elle puisse faire valoir : celui de négociations avec le Chili, non pas
                        pour la révision du Traité de 1904… Il nous est impossible de croire
                        que, en faisant cette réserve de ses droits, la Bolivie ait l’intention de
                        renouveler ultérieurement, même sous une autre forme, une demande
                        dépourvue de tout fondement juridique, en la laissant définitivement
                        ouverte… Le Chili tient à déclarer que, demain comme aujourd’hui,
                        il s’opposera à ce que l’on inscrive à l’ordre du jour de l’Assemblée
                        toute demande de la Bolivie visant une question sur laquelle une
                        Commission de juristes … s’est déjà prononcée. »
                       35. Dans une lettre en date du 8 septembre 1922, le délégué bolivien a
                    informé le Secrétaire général de la Société des Nations que son pays réitérait
                    qu’il s’était réservé le droit de soumettre une demande « de révision ou
                    [d’]examen » du traité de paix de 1904 et que les négociations avec le Chili
                    n’avaient « pas donné de résultats ». Le 19 septembre 1922, le délégué chilien
                    auprès de l’Assemblée de la Société des Nations a répondu ce qui suit :
                        « conformément aux déclarations de sa Délégation à la deuxième
                        Assemblée, le Gouvernement du Chili a exprimé sa meilleure volonté
                        pour entamer des conversations directes qu’il poursuivrait avec le
                        plus franc esprit de conciliation.
                           [J]e dois déclarer que l’affirmation de M. Gutierrez sur la mission
                        du Ministre de la Bolivie à Santiago ne correspond pas à la réalité.

                          En effet, le Président de la République du Chili … déclara au
                        représentant de la Bolivie qu’il ne reconnaissait pas à son gouverne-
                        ment le droit de réclamer un port sur l’Océan Pacifique, aspiration à
                        laquelle il avait renoncé dans le Traité de Paix de 1904, en obtenant
                        en échange des engagements onéreux de la part du Chili, qui les a
                        entièrement exécutés. Le Président de la République ajouta que les
                        aspirations de la Bolivie pourraient trouver satisfaction dans une
                        autre direction et que son Gouvernement était tout disposé à entrer
                        en négociations à ce sujet, avec un sincère esprit de concorde et de
                        conciliation. »
                       36. En 1922 et 1923, parallèlement à ses tentatives en vue de réviser le
                    traité de paix de 1904, la Bolivie a continué de négocier directement avec
                    le Chili afin d’obtenir un accès souverain à l’océan Pacifique.

                                                                                               19




5 CIJ1150.indb 35                                                                                    22/05/19 10:55

                                         obligation de négocier un accès (arrêt)                                                   523

                       37. Le 6 février 1923, en réponse à une note en date du 27 janvier de la
                    même année dans laquelle le ministre bolivien des affaires étrangères et
                    des cultes proposait que soit révisé le traité de paix de 1904, le ministre
                    chilien des affaires étrangères a déclaré que son gouvernement demeurait
                    attentif aux propositions boliviennes tendant à conclure un nouveau
                    pacte adapté à la « situation de la Bolivie, sans toutefois modifier le traité
                    de paix ni rompre la continuité territoriale du Chili ». Il ajoutait que son
                    pays « fera[it] tout son possible pour définir avec [la Bolivie], sur la base
                    des propositions précises qui pourr[aient] être soumises en temps oppor-
                    tun par ­celle-ci, les fondements d’une négociation directe susceptible de
                    conduire, par des compensations mutuelles et dans le respect de tout droit
                    inaliénable, à la réalisation de cette aspiration ».
                      38. Dans une note en date du 12 février 1923 adressée au ministre chilien
                    des affaires étrangères, le ministre plénipotentiaire de Bolivie au Chili a
                    demandé que le traité de paix de 1904 soit révisé et a déclaré ce qui suit :
                          « Si la requête qu’il m’a été demandé de formuler ne reçoit pas la
                        réponse que mon pays attend, à moins que vous ne m’informiez, au
                        contraire, que le ministère chilien des affaires étrangères est disposé à
                        écouter les propositions que mon gouvernement entend lui soumettre
                        dans le but de conclure, en temps voulu, un accord prévoyant une
                        compensation de part et d’autre, lequel, sans modifier le traité de
                        paix ni porter atteinte à la continuité du territoire chilien, prendrait
                        en compte la situation et les aspirations de la Bolivie, et que votre
                        gouvernement déploiera tous ses efforts pour y parvenir, je me verrai
                        contraint de vous annoncer que mon gouvernement m’a ordonné de
                        mettre fin à ces négociations, car leur raison d’être était de rechercher
                        une base solide et sûre permettant de concilier les aspirations de la
                        Bolivie et les intérêts du Chili. »
                      39. Dans une note en date du 22 février 1923 adressée au ministre plé-
                    nipotentiaire de Bolivie au Chili, le ministre chilien des affaires étrangères
                    a déclaré ce qui suit :
                        « [le traité de paix de 1904] ne cont[enait] pas d’autre stipulation ter-
                        ritoriale que la souveraineté absolue et perpétuelle du Chili sur le
                        territoire de l’ancien Littoral situé dans le désert d’Atacama, qui
                        avait fait l’objet d’un long différend entre les deux pays.
                        �����������������������������������������������������������������������������������������������������������������
                            Le Chili ne reconnaîtra jamais l’obligation de donner un port à la
                        Bolivie dans cette zone, car c­ elle-ci nous a été cédée définitivement et
                        sans condition en 1904 et aussi parce que, comme je l’ai dit dans ma
                        note en date du 6 de ce mois, une telle reconnaissance entraînerait
                        une rupture de la continuité de notre territoire ; toutefois, tant que le
                        traité n’est pas modifié et que ses dispositions demeurent intactes et
                        continuent de produire pleinement leurs effets, il n’y a aucune raison
                        de douter que les efforts déployés de bonne foi par les deux gouver-
                        nements ne permettent de trouver un moyen de satisfaire aux aspira-

                                                                                                                                      20




5 CIJ1150.indb 37                                                                                                                            22/05/19 10:55

                                         obligation de négocier un accès (arrêt)                                                   524

                        tions de la Bolivie, pour autant que ­celles-ci restent limitées à la
                        recherche d’un libre accès à la mer et qu’elles ne prennent pas la
                        forme de la revendication maritime qui semblait transparaître dans
                        votre note. Je saisis cette occasion pour affirmer, une fois encore, que
                        mon gouvernement est disposé à examiner les propositions que le
                        Gouvernement bolivien souhaite lui soumettre à cet égard. »
                       40. Dans un entretien avec la presse en date du 4 avril 1923, le pré-
                    sident chilien, Arturo Alessandri, a fait la déclaration suivante, dans
                    laquelle il se référait notamment à la décision prise en 1922 par le Pérou
                    et le Chili de soumettre leur différend territorial relatif à Tacna et Arica à
                    l’arbitrage du président des Etats‑Unis d’Amérique :
                            « [D]’un point de vue juridique, nous n’avons aucun engagement à
                        l’égard de la Bolivie. Les relations entre nos deux pays sont totalement
                        et définitivement régies par l’engagement solennel que nous avons pris
                        l’un et l’autre en signant le traité de paix et d’amitié du 20 octobre 1904.
                        �����������������������������������������������������������������������������������������������������������������
                            Cet instrument, qui était très favorable à la Bolivie et lui octroyait
                        un accès libre et perpétuel à l’océan Pacifique, a été conclu à la condi-
                        tion que ce pays renonce à son droit de prétendre à un port sur le
                        Pacifique et que le Chili, pays victorieux, prenne à sa charge la tota-
                        lité des frais liés à cette cession territoriale, ­celui-ci s’étant acquitté de
                        toutes ses obligations pécuniaires, qui représentaient pour lui la
                        somme approximative de huit millions de livres sterling.
                        �����������������������������������������������������������������������������������������������������������������
                            Nonobstant ce qui précède, je répète que, si la sentence arbitrale
                        de Washington le permet, le Chili, qui désire ardemment mettre
                        toutes ses ressources au profit de la paix sur le continent américain,
                        étudiera avec générosité les aspirations de la Bolivie à un port sous la
                        forme et dans les conditions clairement énoncées à plusieurs reprises
                        dans la note du 6 février adressée à l’ambassadeur bolivien au Chili
                        par le ministre chilien des affaires étrangères. »
                       41. Par une sentence arbitrale de 1925, le président des Etats-Unis
                    d’Amérique, Calvin Coolidge, a énoncé les conditions régissant le plébis-
                    cite relatif à Tacna et Arica prévu à l’article 3 du traité d’Ancón (Question
                    de Tacna-Arica (Chili, Pérou), 4 mars 1925, Nations Unies, Recueil des
                    sentences arbitrales (RSA), vol. II, p. 921‑958).

                    C. La proposition Kellogg de 1926 et le mémorandum Matte de la même année
                       42. Le 30 novembre 1926, le secrétaire d’Etat des Etats-Unis d’Amé-
                    rique, Frank B. Kellogg, a soumis au Chili et au Pérou une proposition
                    concernant la question de la souveraineté sur les provinces de Tacna et
                    d’Arica, qui se lisait comme suit :
                          « J’ai décidé d’établir et de présenter aux deux gouvernements un
                        plan qui, à mon sens, devrait retenir leur attention… Il s’agirait de

                                                                                                                                      21




5 CIJ1150.indb 39                                                                                                                            22/05/19 10:55

                                         obligation de négocier un accès (arrêt)                                                   525

                        faire appel à la coopération d’un pays tiers, la Bolivie, qui, jusqu’à
                        présent, n’a participé à aucune négociation, du moins pas à la
                        connaissance de mon gouvernement. Quoique la Bolivie n’ait pas été
                        invitée à communiquer ses vues à cet égard — même si son aspira-
                        tion à obtenir un accès à l’océan Pacifique est de notoriété publique —,
                        il semble raisonnable de partir du principe que cet Etat est, de par sa
                        situation géographique, la puissance extérieure la plus désireuse d’ac-
                        quérir, par voie d’achat ou de toute autre manière, les territoires qui
                        constituent l’objet du présent différend.
                           Cela étant dit, j’en viens à présent à la proposition concrète que
                        j’ai à l’esprit :
                        a) Les Républiques du Chili et du Pérou pourraient, par un acte
                             conjoint ou des instruments séparés librement et volontairement
                             exécutés, céder à la République de Bolivie, à titre perpétuel, tous les
                             droits, titres et intérêts qu’elles pourraient l’une et l’autre détenir sur
                             les provinces de Tacna et d’Arica ; la cession devrait être subordon-
                             née à des garanties appropriées de protection et de préservation,
                             sans discrimination, des droits personnels et réels de l’ensemble des
                             habitants des deux provinces, quelle que soit leur nationalité. »
                       43. Le 2 décembre 1926, le ministre bolivien des affaires étrangères a
                    adressé au ministre plénipotentiaire des Etats-Unis d’Amérique à La Paz
                    une communication l’informant que son pays acceptait pleinement la pro-
                    position Kellogg.
                       44. Par un mémorandum en date du 4 décembre 1926 (­         ci-après le
                    « mémorandum Matte ») adressé au secrétaire d’Etat américain, le ministre
                    chilien des affaires étrangères a exprimé sa position à ce sujet dans les
                    termes suivants :

                            « La République de Bolivie, qui, vingt ans après la fin de la guerre,
                        a spontanément renoncé à l’intégralité du littoral, demandant en
                        échange une compensation de nature pécuniaire et des moyens de
                        communication — qu’elle jugeait mieux à même de servir ses inté-
                        rêts —, a exprimé le souhait d’être prise en considération dans les
                        négociations en cours visant à déterminer l’Etat auquel reviendront
                        ces territoires. Or, ni la justice ni l’équité ne permettent de justifier
                        cette demande, qu’elle présente aujourd’hui comme étant un droit.
                            Ce nonobstant, le Gouvernement chilien n’a pas manqué de tenir
                        compte de ce nouvel intérêt du Gouvernement bolivien et a, en toute
                        logique, subordonné l’examen de la question à l’issue du différend
                        qui l’oppose actuellement au Gouvernement péruvien. Par ailleurs,
                        au cours des négociations menées cette année devant le département
                        d’Etat dans le cadre de la formule de la division territoriale, le Gou-
                        vernement du Chili n’a pas écarté l’idée de céder une bande de terri-
                        toire et un port à la Bolivie.
                        �����������������������������������������������������������������������������������������������������������������


                                                                                                                                      22




5 CIJ1150.indb 41                                                                                                                            22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     526

                            La proposition du département d’Etat va bien ­au-delà des conces-
                         sions que le Gouvernement chilien est généreusement en mesure de
                         consentir. Elle implique de céder définitivement à la République de
                         Bolivie le territoire en cause, et bien que, comme le fait observer le
                         secrétaire d’Etat, cette solution ne blesse pas la dignité des pays en
                         lice et est en harmonie avec le désir affiché à maintes reprises par le
                         Gouvernement chilien d’aider à satisfaire aux aspirations boliviennes,
                         il n’en demeure pas moins que cela reviendrait à sacrifier nos droits
                         et à céder un territoire qui a été inclus pendant quarante ans dans la
                         République en application d’un traité solennel — situation qui ne
                         saurait être modifiée juridiquement, sauf par un plébiscite, dont le
                         résultat ne laisse aucun doute dans l’opinion du peuple chilien. »
                       45. Par la suite, dans une note en date du 7 décembre 1926 adressée au
                    ministre plénipotentiaire du Chili en Bolivie, le ministre bolivien des
                    affaires étrangères a indiqué que, selon son pays, « le Chili [avait] accueill[i]
                    avec intérêt la proposition formulée par le secrétaire d’Etat des Etats-
                    Unis d’Amérique ».
                       46. Enfin, par un mémorandum en date du 12 janvier 1927, le ministre
                    péruvien des affaires étrangères a informé le secrétaire d’Etat des Etats-
                    Unis d’Amérique que le Gouvernement péruvien n’acceptait pas la pro-
                    position des Etats‑Unis concernant Tacna et Arica.

                      4. La réaction de la Bolivie à la conclusion, en 1929, du traité de Lima
                                        et de son protocole complémentaire
                       47. En raison de difficultés touchant à l’exécution de la sentence arbi-
                    trale de 1925 entre le Chili et le Pérou qui avait fixé les termes du plébis-
                    cite concernant Tacna et Arica prévu à l’article 3 du traité d’Ancón, les
                    deux Etats sont convenus de régler la question de la souveraineté sur ces
                    territoires par voie conventionnelle et non par un plébiscite.
                       48. Le 3 juin 1929, le Chili et le Pérou ont conclu le traité de Lima, aux
                    termes duquel ils convenaient que la souveraineté sur le territoire de
                    Tacna revenait au second, et la souveraineté sur le territoire d’Arica, au
                    premier. Dans un protocole complémentaire à cet instrument, ils ont
                    notamment décidé ce qui suit :
                            « Les Gouvernements du Chili et du Pérou ne pourront, sans
                         accord préalable entre eux, céder à une tierce Puissance la totalité ou
                         une partie des territoires qui, conformément au traité de même date,
                         sont placés sous leur souveraineté respective et ils ne pourront pas
                         non plus, sans remplir cette condition, construire de nouvelles voies
                         ferrées internationales traversant ces territoires. » (Art. premier.)
                       49. Dans un mémorandum adressé au secrétaire d’Etat des Etats-Unis
                    d’Amérique en date du 1er août 1929, le ministre bolivien des affaires étran-
                    gères, ayant pris connaissance de ce protocole, a déclaré que ce nouvel
                    accord entre le Chili et le Pérou n’aurait pas pour effet d’amener la Bolivie
                    à renoncer à « [sa] politique visant à recouvrer [sa] souveraineté maritime ».

                                                                                                  23




5 CIJ1150.indb 43                                                                                       22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    527

                                          5. L’échange de notes de 1950
                       50. A la fin des années 1940, les Parties ont mené d’autres discussions
                    concernant l’accès de la Bolivie à la mer. En particulier, dans une note en
                    date du 28 juin 1948, l’ambassadeur de Bolivie au Chili a rendu compte
                    au ministre bolivien des affaires étrangères de ses échanges avec le pré-
                    sident chilien, Gabriel González Videla, au sujet de l’ouverture de ces
                    négociations, en y incluant un projet de protocole contenant la proposi-
                    tion bolivienne.
                       51. Dans une note du 1er juin 1950, l’ambassadeur de Bolivie au Chili
                    a officiellement proposé au ministre chilien des affaires étrangères d’enga-
                    ger des négociations dans les termes suivants (selon la traduction anglaise
                    produite par la Bolivie) :
                           « Compte tenu de ces importants précédents (« contexte », selon la
                        traduction anglaise produite par le Chili), qui témoignent d’une orien-
                        tation claire de la politique de la République du Chili, j’ai l’honneur
                        de vous proposer que les Gouvernements de la Bolivie et du Chili
                        engagent officiellement des négociations directes en vue de satisfaire
                        au besoin fondamental que représente pour la Bolivie l’obtention
                        d’un accès souverain à l’océan Pacifique qui lui soit propre, et de
                        résoudre ainsi son problème d’enclavement en veillant à ce que les
                        deux peuples bénéficient d’avantages réciproques et à ce que leurs
                        intérêts véritables soient respectés. »
                           (« Con tan importantes antecedentes, que al respecto señalan una
                        clara orientación de la política internacional seguida por la República
                        chilena, tengo a honra proponer a Vuestra Excelencia que los gobier-
                        nos de Bolivia y de Chile ingresen formalmente a una negociación
                        directa para satisfacer la fundamental necesidad boliviana de obtener
                        una salida propia y soberana al Océano Pacífico, resolviendo así el
                        problema de la mediterraneidad de Bolivia sobre bases que consulten
                        las recíprocas conveniencias y los verdaderos intereses de ambos pue-
                        blos. »)
                       52. Dans une note du 20 juin 1950, le ministre chilien des affaires
                    étrangères a répondu ce qui suit (selon la traduction anglaise produite par
                    le Chili) :
                           « Il ressort des citations figurant dans la note à laquelle j’ai l’hon-
                        neur de répondre que, tout en étant soucieux de préserver la situation
                        juridique créée par le traité de paix de 1904, le Gouvernement chilien
                        s’est montré disposé à examiner directement (« dans le cadre de négo‑
                        ciations directes », selon la traduction anglaise produite par la Bolivie)
                        avec la Bolivie la possibilité de satisfaire aux aspirations de votre
                        gouvernement, dans le respect des intérêts du Chili.
                           En cette occasion, j’ai l’honneur de vous faire connaître que mon
                        gouvernement demeurera fidèle à cette position et que, dans un esprit
                        d’amitié fraternelle envers la Bolivie, il est prêt à engager officielle-


                                                                                               24




5 CIJ1150.indb 45                                                                                    22/05/19 10:55

                                         obligation de négocier un accès (arrêt)                                                   528

                        ment des négociations directes visant à rechercher une formule (« est
                        disposé à engager officiellement des négociations directes visant à
                        trouver une formule », selon la traduction anglaise produite par la
                        ­
                        ­Bolivie) qui permettrait d’octroyer à la Bolivie un accès souverain
                         à l’océan Pacifique qui lui soit propre, et au Chili d’obtenir une com-
                        pensation de nature non territoriale tenant pleinement compte de ses
                        intérêts. »
                            (« De la citas contenidas en la nota que contesto, fluye que el
                        Gobierno de Chile, junto con resguard[ar] la situación de derecho
                        establecida en el Tratado de Paz de 1904, ha estado dispuesto a estu-
                        diar, en gestiones directas con Bolivia, la posibilidad de satisfacer las
                        aspiraciones del Gobierno de Vuestra Excelencia y los intereses de
                        Chile. En la presente oportunidad, tengo el honor de expresar a
                        Vuestra Excelencia que mi Gobierno será con[se]cuente con esa posi-
                        ción y que, animado de un espíritu de eternal amistad hacia Bolivia,
                        está llano a entrar formalmente en una negociación directa destinada
                        a buscar la fórmula que pueda hacer posible dar a Bolivia una salida
                        propia y soberana al Océano Pacífico, y a Chile obtener las compen-
                        saciones que no tengan carácter territorial y que consulten efectiva-
                        mente sus intereses. »)
                      53. Les négociations entre les deux Etats n’ont toutefois guère pro-
                    gressé au cours des années suivantes. Le 29 mars 1951, le président chilien,
                    Gabriel González Videla, a affirmé ce qui suit :
                            « [L]e Gouvernement du Chili a toujours eu la même politique,
                        indiquant qu’il était disposé à prêter l’oreille à toute proposition de
                        la Bolivie visant à mettre fin à l’enclavement de ­celle-ci, à condition
                        que ladite proposition nous soit présentée directement et qu’elle ne
                        suppose pas que nous renoncions à notre doctrine traditionnelle de
                        respect des traités internationaux, essentielle selon nous à la coexis-
                        tence pacifique des nations.
                        �����������������������������������������������������������������������������������������������������������������
                            Chaque fois que la Bolivie a réitéré son souhait d’obtenir un accès
                        à la mer, s’est naturellement posée la question des compensations
                        qu’elle pourrait nous offrir si un accord était trouvé sur ce point avec
                        le Chili et le Pérou. »

                                               6. Le mémorandum Trucco de 1961
                      54. Entre 1951 et 1957, les échanges entre les Parties ont essentielle-
                    ment porté sur l’amélioration des modalités concrètes du régime d’accès
                    de la Bolivie à l’océan Pacifique.
                      55. Le 10 juillet 1961, ayant appris que la Bolivie avait l’intention de
                    soulever la question de son accès à l’océan Pacifique au cours de la confé-
                    rence interaméricaine qui devait se dérouler la même année à Quito, en
                    Equateur, l’ambassadeur du Chili en Bolivie, Manuel Trucco, a remis au
                    ministre bolivien des affaires étrangères un mémorandum qu’il avait

                                                                                                                                      25




5 CIJ1150.indb 47                                                                                                                            22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    529

                    auparavant adressé au ministre chilien des affaires étrangères et qui allait
                    être dénommé « mémorandum Trucco ». Ce document était ainsi
                    libellé (selon la traduction anglaise produite par le Chili) :
                           « 1. Soucieux de conserver la situation de jure établie dans le traité
                        de paix de 1904, le Chili a toujours été prêt (« disposé », selon la tra‑
                        duction anglaise produite par la Bolivie) à étudier, dans le cadre de
                        pourparlers directs avec la Bolivie, la possibilité de satisfaire aux
                        aspirations de celle‑ci tout en préservant ses propres intérêts. Cepen-
                        dant, il s’opposera toujours au recours, par la Bolivie, à des organi-
                        sations qui n’ont pas compétence pour régler une question qui l’a
                        déjà été par voie conventionnelle et ne saurait être modifiée qu’au
                        moyen d’un accord direct (« de négociations directes », selon la tra‑
                        duction anglaise produite par la Bolivie) entre les parties.
                           2. La note no 9 datée à Santiago du 20 juin 1950 et émanant de notre
                        ministère des affaires étrangères traduit (« démontre », selon la traduc‑
                        tion anglaise produite par la Bolivie) clairement ces intentions. Dans ce
                        document, le Chili affirme qu’il est « disposé à engager officiellement
                        des négociations directes visant à rechercher une formule qui permet-
                        trait d’octroyer à la Bolivie un accès souverain à l’océan Pacifique qui
                        lui soit propre (« exprime son consentement plein et entier à entamer dès
                        que possible des négociations directes en vue de satisfaire au besoin
                        national fondamental que constitue pour [elle] un accès souverain à
                        l’océan Pacifique qui lui soit propre », selon la traduction anglaise pro‑
                        duite par la Bolivie), et au Chili d’obtenir une compensation de nature
                        non territoriale tenant pleinement compte de ses intérêts. »
                           3. Etant donné que le président Paz Estenssoro a manifesté sa
                        volonté de rendre visite au président Alessandri en réponse à l’invita-
                        tion formulée par le président chilien, il semblerait particulièrement
                        intempestif et inopportun de perturber l’opinion publique des deux
                        pays en annonçant le recours à des organisations internationales
                        pour résoudre un problème que le Gouvernement bolivien n’a pas
                        précisé (« n’a pas réglé », selon la traduction anglaise produite par la
                        Bolivie) dans le cadre de ses relations directes avec le Gouvernement
                        chilien. »
                           (« 1. Chile ha estado siempre llano, junto con resguardar la situa-
                        ción de derecho establecida en el Tratado de Paz de 1904, a estudiar,
                        en gestiones directas con Bolivia, la posibilidad de satisfacer las aspi-
                        raciones de ésta y los intereses de Chile. Chile rechazará siempre el
                        recurso, por parte de Bolivia, a organismos que no son competentes
                        para resolver un asunto zanjado por Tratado, y que sólo podría
                        modificarse por acuerdo directo de las partes. 2. La nota N. 9 de
                        nuestra Cancillería, fechada en Santiago el 20 de junio de 1950, es
                        claro testimonio de esos propósitos. Mediante ella, Chile manifiesta
                        estar « llano a entrar formalmente en una negociación directa desti-
                        nada a buscar la fórmula que pueda hacer posible dar a Bolivia una
                        salida propia y soberana al Océano Pacífico, y a Chile obtener las

                                                                                               26




5 CIJ1150.indb 49                                                                                    22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    530

                        compensaciones que no tengan carácter territorial y que consulten
                        efectivamente sus intereses. » 3. Habiendo significado el Presidente
                        Paz Estenssoro su voluntad de visitar el Presidente Alessandri, en
                        respuesta a la invitación que el Presidente de Chile le formulara,
                        pareciera especialmente extemporáneo e inconveniente agitar a la
                        opinión pública de ambos países con el anuncio de recurrir a orga-
                        nismos internacionales para tratar de un problema que el Gobierno
                        de Bolivia no ha concretado en sus relaciones directas con el
                        Gobierno de Chile. »)
                       56. En réponse à ce mémorandum, le ministère bolivien des affaires
                    étrangères a, le 9 février 1962, exprimé
                        « son consentement plein et entier à entamer dès que possible des
                        négociations directes en vue de satisfaire au besoin national fonda-
                        mental que constitue pour la Bolivie un accès souverain à l’océan
                        Pacifique qui lui soit propre, en échange de compensations qui, sans
                        être de nature territoriale, bénéficient aux deux pays et prennent en
                        compte leurs véritables intérêts ».
                        57. Le 15 avril 1962, la Bolivie a rompu ses relations diplomatiques avec
                    le Chili à la suite de l’utilisation par ce dernier des eaux du fleuve Lauca.
                        58. Le 27 mars 1963, le ministre chilien des affaires étrangères a indiqué
                    que son pays n’était « pas disposé à entamer des pourparlers qui pourraient
                    nuire à la souveraineté nationale ou engendrer une cession territoriale de
                    quelque sorte que ce soit » et nié que le mémorandum Trucco constituât
                    « une note officielle », soulignant qu’il ne s’agissait que d’un « aide‑­
                    mémoire » contenant « un simple exposé de points de vue à un moment
                    donné ». Il affirmait également que le Chili avait tout intérêt à améliorer
                    « l’ensemble des moyens de transport entre les deux pays » et avait proposé
                    d’engager une action commune de développement économique.
                        59. Le 3 avril 1963, le ministre bolivien des affaires étrangères a sou-
                    tenu que l’échange de notes de 1950 constituait un « engagement » des
                    Parties, ce qu’a contesté le Chili dans une lettre qu’il lui a adressée le
                    17 novembre 1963. Une note adressée au président de l’Uruguay,
                    Oscar Diego Gestido, par le président de la Bolivie, René Barrien-
                    tos Ortuño, au sujet de l’absence de la Bolivie à la réunion des chefs
                    d’Etat américains qui s’est tenue à Punta del Este en 1967, ainsi que la
                    réponse du ministre chilien des affaires étrangères qui y a fait suite ont de
                    nouveau mis en évidence les divergences de vues entre les Parties concer-
                    nant la nature de l’échange de notes de 1950.

                                            7. Le processus de Charaña
                       60. Le 15 mars 1974, un communiqué commun a été signé par les pré-
                    sidents bolivien et chilien (le général Banzer et le général Pinochet, respec-
                    tivement), par lequel ils annonçaient leur accord pour engager des
                    négociations sur « les problèmes restés en suspens et revêtant une impor-
                    tance cruciale pour les deux pays ».

                                                                                               27




5 CIJ1150.indb 51                                                                                    22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    531

                      61. Le 9 décembre 1974, plusieurs Etats d’Amérique latine, parmi les-
                    quels la Bolivie et le Chili, ont signé la déclaration d’Ayacucho qui, s’agis-
                    sant de la situation de la Bolivie, contenait le passage suivant :
                          « Réaffirmant la volonté historique de renforcer l’esprit d’unité et
                        de solidarité entre nos peuples, nous manifestons la plus grande com-
                        préhension à l’égard de l’enclavement de la Bolivie, problème qu’il
                        convient d’examiner attentivement pour aboutir à un accord
                        constructif. »
                       62. Le 8 février 1975, les présidents bolivien et chilien ont signé à Cha-
                    raña une déclaration commune — connue sous le nom de déclaration de
                    Charaña — dans laquelle il était notamment indiqué ce qui suit (selon la
                    traduction anglaise produite par la Bolivie) :
                           « 3. A cet égard, les deux présidents ont réaffirmé leur pleine adhé-
                        sion à la déclaration d’Ayacucho, qui reflète fidèlement l’esprit de
                        solidarité et de coopération caractérisant cette partie de l’Amérique.
                           4. Les deux chefs d’Etat, dans un esprit constructif et de compré-
                        hension mutuelle, ont décidé (« ont résolu », selon la traduction
                        anglaise produite par le Chili) de poursuivre le dialogue à différents
                        niveaux afin de rechercher des mécanismes permettant de résoudre,
                        dans le respect des intérêts mutuels (« de leurs intérêts réciproques »,
                        selon la traduction anglaise produite par le Chili) et des aspirations
                        des peuples bolivien et chilien, les problèmes vitaux auxquels sont
                        confrontés les deux pays, notamment l’enclavement de la Bolivie.
                           5. Les deux présidents ont décidé (« ont résolu », selon la traduction
                        anglaise produite par le Chili) de continuer à œuvrer en faveur de l’har-
                        monie et de la compréhension mutuelle en vue d’instaurer un climat de
                        coopération qui leur permettra de faire avancer les causes de la paix et
                        du progrès sur le continent. »
                           (« 3. En este sentido, los Presidentes reafirmaron su plena adhesión
                        a la Declaración de Ayacucho, en la que se refleja fielmente un
                        espíritu solidario y abierto al entendimiento en esta parte de Amé-
                        rica. 4. Ambos mandatarios, con ese espíritu de mutua comprensión
                        y ánimo constructivo, han resuelto se continúe el diálogo a diversos
                        niveles, para buscar fórmulas de solución a los asuntos vitales que
                        ambos países confrontan, como el relativo a la situación de mediter-
                        raneidad que afecta a Bolivia, dentro de recíprocas conveniencias y
                        atendiendo a las aspiraciones de los pueblos boliviano y chileno. 5.
                        Los dos Presidentes han resuelto seguir desarrollando una política en
                        favor de la armonía y el entendimiento, para que, en un clima de
                        cooperación se encuentre, en conjunto, una fórmula de paz y pro-
                        greso en nuestro Continente. »)
                      63. Dans un discours du 11 septembre 1975, le président chilien, le
                    général Pinochet, a tenu les propos suivants :
                           « Je me félicite grandement de la reprise de nos relations tradition-
                        nelles avec la Bolivie, qui avaient été suspendues pendant plus de

                                                                                               28




5 CIJ1150.indb 53                                                                                    22/05/19 10:55

                                          obligation de négocier un accès (arrêt)                                                   532

                         treize ans. Depuis la réunion de Charaña avec le président de la Boli-
                         vie, nous avons toujours dit que nous entendions examiner, dans le
                         cadre de négociations franches et amicales avec notre pays frère, les
                         obstacles qui limitent le développement de la Bolivie du fait de son
                         enclavement. Nous sommes convaincus que nous parviendrons à
                         trouver en temps opportun une solution équitable et durable. »
                       64. Dans le cadre du « dialogue » mentionné dans la déclaration com-
                    mune de Charaña, la Bolivie a proposé, le 26 août 1975, des lignes direc-
                    trices de négociation. Au mois de décembre de la même année, le Chili a
                    présenté une contre‑proposition de lignes directrices, qui incluait une
                    condition d’échange territorial. Elle était ainsi libellée :
                         �����������������������������������������������������������������������������������������������������������������
                       « b) Compte tenu de ce qui précède, la réponse du Chili est fondée sur
                              un arrangement de convenance mutuelle qui tiendrait compte des
                              intérêts des deux pays, sans entraîner aucune modification des
                              dispositions du traité de paix, d’amitié et de commerce signé par
                              le Chili et la Bolivie le 20 octobre 1904.
                         c) Comme l’a indiqué S. Exc. le président Banzer, la cession à
                              la ­Bolivie d’une côte maritime souveraine, reliée au territoire boli-
                              vien par une bande de territoire également souveraine, serait envi-
                              sagée.
                         d) Le Chili serait disposé à négocier avec la Bolivie la cession d’une
                              bande de territoire au nord d’Arica jusqu’à la ligne de Concordia
                              sur la base de la délimitation ci‑après :
                               — Frontière nord : la frontière actuelle entre le Chili et le Pérou.
                               — Frontière sud : la vallée de Gallinazos et la rive nord
                                      ­supérieure de la vallée de la rivière Lluta (de sorte que la route
                                       A‑15 reliant Arica à Tambo Quemado demeure intégralement
                                       en territoire chilien) jusqu’à un point situé au sud de la station
                                       de Puquios, puis une ligne droite passant par la côte de
                                       5370 mètres du mont Nasahuento et se prolongeant jusqu’à la
                                       frontière internationale actuelle entre le Chili et la Bolivie.
                               — Zone : la cession inclurait le territoire terrestre décrit ci‑des-
                                       sus et un territoire maritime situé entre des parallèles tracés à
                                       partir des extrémités du segment de côte qui serait cédé (mer
                                       territoriale, zone économique et plateau sous-marin).
                         e) Le Gouvernement chilien rejette la cession de territoires au sud de
                              la limite indiquée, qu’il considère comme inacceptable et qui pour-
                              rait, d’une manière ou d’une autre, avoir une incidence sur la
                              continuité territoriale du pays.
                          f) La cession à la Bolivie décrite au paragraphe d) serait condition-
                              née à un échange simultané de territoires, c’est-à-dire que le Chili
                              recevrait dans le même temps, à titre de compensation, une zone
                              au moins équivalente à la zone territoriale et maritime cédée à la
                              Bolivie.

                                                                                                                                       29




5 CIJ1150.indb 55                                                                                                                             22/05/19 10:55

                                          obligation de négocier un accès (arrêt)                                                   533

                         		Le territoire que le Chili recevrait de la Bolivie serait continu ou
                               composé de plusieurs portions de territoire frontalier
                         �����������������������������������������������������������������������������������������������������������������
                          i) Le Gouvernement de la Bolivie autoriserait le Chili à utiliser les
                               eaux du fleuve Lauca.
                          j) Le territoire cédé par le Chili serait déclaré zone démilitarisée et,
                               conformément à des conversations antérieures, le Gouvernement
                               bolivien s’engagerait à obtenir de l’Organisation des Etats améri-
                               cains la garantie expresse du caractère inviolable de la bande de
                               territoire cédée
                         �����������������������������������������������������������������������������������������������������������������
                         m) La Bolivie respectera les servitudes dont bénéficie le Pérou au titre
                               du traité qu’il a conclu avec le Chili le 3 juin 1929.
                          n) La validité du présent accord dépendra du consentement préa-
                               lable du Pérou, conformément à l’article premier du protocole
                               complémentaire du traité susmentionné. »
                       65. La Bolivie a accepté la proposition du Chili comme base de négo-
                    ciation. Elle a cependant précisé, en janvier 1976, qu’elle acceptait la
                    condition de l’échange territorial pour autant que « la zone maritime soit
                    précisée, étant donné que l’extension des eaux intérieures, de la mer terri-
                    toriale et de la mer patrimoniale n’a[vait] pas encore été définie par la com-
                    munauté internationale », et qu’elle se réservait « le droit de négocier sur la
                    question du choix des zones potentiellement concernées ». En mars 1976, le
                    ministre bolivien des affaires étrangères a rappelé que son pays n’avait pas
                    pris d’engagements définitifs à cet égard, et déclaré ce qui suit :
                            « Nous avons annoncé catégoriquement que nous acceptions les
                         bases globales de négociation qui tiennent compte des intérêts réci-
                         proques de nos deux pays, en particulier pour ce qui concerne les
                         questions sur lesquelles il existe entre nous un terrain d’entente. Quant
                         à tous les autres éléments figurant dans les documents de travail, à
                         savoir la proposition de la Bolivie et la réponse du Gouvernement
                         chilien, ils seront examinés lors d’une phase ultérieure des négocia-
                         tions. En conséquence, nous tenons à préciser que notre gouverne-
                         ment n’a pas accepté la démilitarisation de la zone devant être cédée
                         à la Bolivie dans la mesure où cela conduirait à une limitation de la
                         souveraineté, à l’utilisation des eaux du fleuve Lauca dans son
                         ensemble, ou à un échange territorial qui concernerait des espaces
                         maritimes. »
                       66. Par un échange de notes datées des 28 juillet et 11 août 1976, les
                    deux Etats sont convenus d’établir une commission mixte permanente,
                    qui a été créée le 18 novembre de la même année, afin « de débattre de
                    toutes les questions d’intérêt commun aux deux pays ». Tout au long de
                    l’année 1976, la Bolivie a, en diverses occasions, confirmé qu’elle était
                    disposée à étudier la possibilité de céder certaines portions de son terri-
                    toire en échange d’une portion équivalente du territoire chilien.

                                                                                                                                       30




5 CIJ1150.indb 57                                                                                                                             22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                      534

                       67. Le 19 décembre 1975, conformément aux lignes directrices de
                    ­ égociation et au protocole complémentaire joint au traité de Lima du
                    n
                    3 juin 1929, le Chili a demandé au Pérou s’il consentait à la cession
                    territoriale envisagée entre les Parties. En novembre 1976, le Pérou
                    ­
                    a répondu en formulant une contre‑proposition tendant à la création
                    d’une zone de souveraineté tripartite, qui n’a été acceptée ni par le
                    Chili ni par la Bolivie. Le Pérou a toutefois refusé de revenir sur sa
                    ­position.
                       68. Le 24 décembre 1976, le président bolivien, le général Banzer, a
                     annoncé publiquement que, pour que les négociations puissent se pour-
                    suivre, il « demand[ait] au Gouvernement chilien de modifier sa proposi­
                    tion en retirant la condition relative à l’échange territorial ». Les négociations
                    ont cependant continué tout au long de l’année 1977 sur la base des
                    échanges de 1975. Le 10 juin 1977, les ministres bolivien et chilien des
                    affaires étrangères ont publié une déclaration commune indiquant ce qui
                    suit :
                         « [les ministres] notent que le dialogue instauré par la déclaration de
                         Charaña traduit les efforts déployés par les deux gouvernements
                         en vue d’approfondir et de renforcer les relations bilatérales entre
                         le Chili et la Bolivie, par la recherche de solutions concrètes à leurs
                         problèmes respectifs, notamment celui de l’enclavement bolivien.
                         Ils soulignent également que des négociations ont été engagées dans
                         cet esprit pour trouver une solution efficace qui permette à la
                         ­Bolivie d’obtenir un débouché libre et souverain sur l’océan Paci-
                          fique.
                             S’appuyant sur l’analyse constructive à laquelle ils se sont tous
                          deux livrés au cours des négociations relatives au problème vital de
                          la Bolivie, les deux ministres décident d’approfondir et d’intensifier
                          leur dialogue, en s’engageant à faire en sorte que ces négociations
                          aboutissent dans les meilleurs délais.
                             En conséquence, ils réaffirment la nécessité de reprendre les négo-
                          ciations au point où elles en sont restées. »
                       69. Dans une lettre du 21 décembre 1977, le président bolivien a
                    informé son homologue chilien que, pour que les négociations puissent se
                    poursuivre, de nouvelles conditions devaient être définies afin d’atteindre
                    les objectifs fixés dans la déclaration commune de Charaña, ce qui suppo-
                    sait notamment que soient retirées la condition de l’échange territorial et
                    la proposition du Pérou tendant à établir une zone de souveraineté parta-
                    gée entre les trois Etats. En janvier 1978, le Chili a fait connaître à la
                    Bolivie que toute négociation restait fondée sur les lignes directrices
                    convenues en décembre 1975.
                       70. Le 17 mars 1978, la Bolivie a informé le Chili qu’elle suspendait les
                    relations diplomatiques entre les deux Etats, en raison de l’intransigeance
                    du défendeur quant aux conditions de la négociation et de l’absence d’ef-
                    forts de la part de celui‑ci pour obtenir le consentement du Pérou à
                    l’échange de territoires.

                                                                                                   31




5 CIJ1150.indb 59                                                                                        22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    535

                     8. Les déclarations faites par la Bolivie et le Chili devant l’Organisation
                      des Etats américains et les résolutions adoptées par cette organisation
                       71. Le 6 août 1975, le Conseil permanent de l’OEA, dont la Bolivie et
                    le Chili sont des Etats membres, a adopté par consensus la résolution CP/
                    RES. 157, dans laquelle il indiquait que l’enclavement de la Bolivie était
                    un « problème pour le continent tout entier », et que l’ensemble des Etats
                    américains proposaient de contribuer à « la recherche de solutions »
                    conformes aux principes du droit international et à la Charte de l’OEA.
                       72. Cette résolution a été suivie par 11 autres, adoptées entre 1979
                    et 1989 par l’Assemblée générale de l’OEA, dans lesquelles était réaffir-
                    mée l’importance que revêtaient le dialogue et le fait de trouver une solu-
                    tion au problème de l’accès de la Bolivie à la mer. Le Chili n’a voté en
                    faveur d’aucune de ces 11 résolutions, mais ne s’est pas opposé au consen-
                    sus à trois reprises, formulant toutefois des déclarations ou explications
                    relatives au contenu et au statut juridique des résolutions adoptées.
                       73. En particulier, le 31 octobre 1979, l’Assemblée générale de l’OEA a
                    adopté la résolution AG/RES. 426, indiquant qu’il était « de l’intérêt per-
                    manent du continent de trouver une solution équitable qui assure à la
                    Bolivie un accès souverain et utile à l’océan Pacifique ». Le représentant
                    du Chili, qui avait protesté contre le projet de résolution, contestant la
                    compétence de l’Assemblée générale sur cette question, a ajouté ce qui
                    suit dans une déclaration du 31 octobre 1979 :
                           « En conséquence, le Chili déclare avec fermeté que, conformé-
                        ment aux règles juridiques indiquées, cette résolution ne saurait lui
                        imposer quelque interdiction, engagement ou obligation.
                           J’ai indiqué à maintes reprises que le Chili était disposé à négocier
                        avec la Bolivie une solution lui permettant de satisfaire à son aspira-
                        tion à disposer d’un accès libre et souverain à l’océan Pacifique, le
                        moyen d’atteindre cet objectif étant la négociation directe, menée
                        avec professionnalisme et dans le respect mutuel, sans la moindre
                        ingérence, suggestion ou injonction de quiconque.
                           Une fois encore, la Bolivie a rejeté cette démarche, et la voie qu’elle
                        a choisie par le biais de cette résolution, dans une tentative visant à
                        imposer des conditions et exercer des pressions sur le Chili, constitue
                        un obstacle insurmontable à l’ouverture de négociations susceptibles
                        de satisfaire à son aspiration et de respecter comme il se doit la
                        dignité et la souveraineté des deux parties.
                           Cette assemblée a choisi de fermer cette porte, ce qui aura pour
                        effet de repousser la possibilité pour la Bolivie d’obtenir satisfaction
                        en ce qui concerne ses revendications maritimes.
                           Tant qu’elle persistera dans la voie retenue, tant qu’elle refusera la
                        démarche appropriée et naturelle de négociations libres et incondi-
                        tionnelles entre les deux pays, tant qu’elle tentera d’exercer des pres-
                        sions sur le Chili par le biais d’ingérences étrangères, la Bolivie
                        restera sans débouché sur la mer en territoire chilien. Et le Chili n’en
                        portera pas la responsabilité. »

                                                                                               32




5 CIJ1150.indb 61                                                                                    22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    536

                       74. En 1983, l’Assemblée générale de l’OEA a adopté la résolution
                    AG/RES. 686. La Bolivie et le Chili ont tous deux pris part à la rédaction
                    de ce texte, grâce aux bons offices de la Colombie ; ­celui-ci recommandait
                    la mise en place d’un processus de
                         « rapprochement … axé sur l’établissement de relations normales
                         [entre la Bolivie et le Chili] propres à leur permettre de surmonter les
                         difficultés qui les séparent, et de trouver tout particulièrement une
                         formule visant à assurer à la Bolivie une passerelle territoriale et sou-
                         veraine vers l’océan Pacifique ».
                    Le Chili ne s’est pas opposé au consensus et a exprimé son soutien au
                    projet de résolution, en l’assortissant de certaines réserves.
                      75. En 1987 et 1988, l’Assemblée générale de l’OEA a adopté deux
                    résolutions — AG/RES. 873 et AG/RES. 930 (XVIII-0/88) — dans les-
                    quelles elle disait
                         « déplorer l’interruption des pourparlers récemment entrepris par le
                         Chili et la Bolivie et … exhort[ait] de nouveau les Etats directement
                         touchés par le problème à reprendre des négociations pour trouver
                         une formule qui permette à la Bolivie d’avoir un accès à l’océan
                         ­Pacifique ».

                                     9. La « nouvelle approche » de 1986‑1987

                       76. Après les élections présidentielles boliviennes de juillet 1985, de
                    nouvelles négociations ont eu lieu entre la Bolivie et le Chili, dans le cadre
                    de ce qui a été appelé la « nouvelle approche ». En novembre 1986, la
                    reprise des négociations a été signalée à l’Assemblée générale de l’OEA,
                    qui en a pris acte dans la résolution AG/RES. 816. Le 13 novembre 1986,
                    les ministres bolivien et chilien des affaires étrangères ont chacun publié
                    un communiqué dans lequel ils indiquaient qu’ils poursuivraient les
                    pourparlers engagés cette année‑là lors d’une réunion devant se tenir en
                    avril 1987. Dans son communiqué, le ministre bolivien précisait que les
                    « aspects de la question de l’accès de la Bolivie à la mer » seraient exami-
                    nés à cette occasion.
                       77. La réunion entre les Parties qui s’est tenue du 21 au 23 avril 1987 à
                    Montevideo, en Uruguay, a été inaugurée par des discours des ministres
                    chilien et bolivien des affaires étrangères. Au cours de cette réunion, la
                    Bolivie a formulé deux propositions distinctes en vue d’obtenir un accès à
                    l’océan Pacifique, comportant toutes deux la cession d’une portion de ter-
                    ritoire chilien. La première prévoyait la cession d’une bande de territoire
                    souverain reliée au littoral, et la seconde, la cession d’une « enclave terri-
                    toriale et maritime au nord du Chili », « sans incidence sur la continuité
                    territoriale » de ­celui-ci et pouvant être située en trois emplacements diffé-
                    rents. Le 9 juin 1987, le défendeur a rejeté ces deux propositions. Le
                    17 juin, devant l’Assemblée générale de l’OEA, le représentant de la Boli-
                    vie a annoncé la suspension des négociations bilatérales entre les deux

                                                                                                33




5 CIJ1150.indb 63                                                                                     22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     537

                    Etats par suite de leur incapacité à parvenir à un accord au sujet des
                    propositions que le demandeur avait faites en avril 1987. Par une résolu-
                    tion du 14 novembre 1987, l’Assemblée générale de l’OEA a pris acte de
                    l’interruption des pourparlers entre les deux pays.

                              10. La déclaration d’Algarve (2000) et l’ordre du jour
                                               en 13 points (2006)
                       78. En 1995, les Parties ont repris leurs discussions. Elles ont instauré
                    un « mécanisme boliviano-­    chilien de consultation politique » destiné à
                    traiter les questions bilatérales. Le 22 février 2000, les ministres des
                    affaires étrangères des deux pays ont publié un communiqué commun, la
                    « déclaration d’Algarve », dans lequel était prévu un programme de tra-
                    vail incluant, « sans aucune exception, les questions essentielles de la rela-
                    tion bilatérale ».
                       79. Entre 2000 et 2003, les Parties ont mené des discussions concernant
                    une concession que le Chili pourrait accorder à la Bolivie en vue de la
                    création d’une zone économique spéciale pour une période initiale de cin-
                    quante ans, mais ce projet a finalement été rejeté par le demandeur.
                    Le 1er septembre 2000, les présidents bolivien et chilien, le général Banzer
                    et M. Lagos, ont publié un communiqué commun dans lequel ils « réité-
                    raient la volonté de leurs gouvernements d’engager un dialogue sur toutes
                    les questions concernant leurs relations bilatérales ».
                       80. A la suite de divers échanges intervenus dans les années 2005
                    et 2006, les vice-­ministres bolivien et chilien des affaires étrangères ont, le
                    17 juillet 2006, annoncé un ordre du jour en 13 points, englobant « tous
                    les aspects de la relation bilatérale » entre les Parties, y compris la « ques-
                    tion maritime » (point 6). Les sujets inscrits à cet ordre du jour, et en
                    particulier la question maritime, ont été examinés lors des réunions ulté-
                    rieures du mécanisme boliviano-­chilien de consultation politique, et ce,
                    jusqu’en 2010.
                       81. En 2009 et 2010, les Parties ont évoqué l’hypothèse de la création
                    d’une enclave bolivienne sur la côte chilienne. En janvier 2011, elles ont
                    décidé de poursuivre leurs discussions avec l’établissement d’une commis-
                    sion bilatérale de haut niveau.
                       82. Le 7 février 2011, les ministres bolivien et chilien des affaires étran-
                    gères ont publié une déclaration commune, ainsi libellée :
                           « La commission bilatérale de haut niveau a examiné l’état d’avan-
                         cement de l’ordre du jour en 13 points, notamment ce qui concerne la
                         question maritime… Les ministres des affaires étrangères ont égale-
                         ment défini des projets pour l’avenir qui, compte tenu de l’importance
                         que les deux gouvernements y attachent, devront donner lieu à des
                         résultats rapides, sur la base de propositions concrètes, réalisables et
                         utiles concernant l’ensemble des points inscrits à l’ordre du jour. »
                      83. Le 17 février 2011, le président bolivien, M. Morales, a demandé
                    au défendeur de formuler « une proposition concrète d’ici au 23 mars

                                                                                                 34




5 CIJ1150.indb 65                                                                                      22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    538

                    [pouvant] servir de base de discussion ». Lors d’une réunion tenue le
                    28 juillet 2011, le président chilien, M. Piñera, a rappelé à son homologue
                    bolivien les termes de sa proposition, laquelle était fondée sur les trois
                    conditions suivantes : le respect du traité de paix de 1904, la non‑cession
                    de souveraineté et la modification de la disposition de la Constitution
                    bolivienne dans laquelle il est fait référence au droit de la Bolivie à un
                    accès à l’océan Pacifique. Compte tenu des positions divergentes des Par-
                    ties, les négociations ont pris fin, comme en témoignent les déclarations
                    que les chefs des légations bolivienne et chilienne ont faites devant l’As-
                    semblée générale de l’OEA le 7 juin 2011.


                                        II. Considérations préliminaires

                       84. Avant d’examiner les fondements juridiques que la Bolivie invoque
                    à l’appui de l’obligation de négocier son accès souverain à l’océan Paci-
                    fique qui, selon elle, incombe au Chili, la Cour analysera le sens et la
                    portée des conclusions du demandeur.
                       85. Dans ses conclusions, qui sont demeurées inchangées depuis la
                    requête, la Bolivie prie la Cour de dire et juger que « le Chili a l’obligation
                    de négocier avec [elle] en vue de parvenir à un accord [lui] octroyant … un
                    accès pleinement souverain à l’océan Pacifique ».
                       86. Si les Etats sont libres de recourir à des négociations ou d’y mettre
                    fin, ils peuvent accepter d’être liés par une obligation de négocier. Ils sont
                    alors tenus, au regard du droit international, d’engager des négociations
                    et de les mener de bonne foi. Ainsi que la Cour l’a rappelé dans les affaires
                    du Plateau continental de la mer du Nord, les Etats « ont l’obligation de se
                    comporter de telle manière que la négociation ait un sens, ce qui n’est pas
                    le cas lorsque l’un d’[eux] insiste sur sa propre position sans envisager
                    aucune modification » (C.I.J. Recueil 1969, p. 47, par. 85). Chacun doit
                    « t[enir] raisonnablement compte de l’intérêt de l’autre » (Application de
                    l’accord intérimaire du 13 septembre 1995 (ex-­République yougoslave de
                    Macédoine c. Grèce), arrêt, C.I.J. Recueil 2011 (II), p. 685, par. 132).

                       87. Les négociations entre Etats peuvent aboutir à un accord réglant le
                    différend qui les oppose, mais, en général, ainsi que la Cour l’a relevé en
                    citant l’avis consultatif sur le Trafic ferroviaire entre la Lithuanie et la
                    Pologne (C.P.J.I, série A/B no 42, p. 116), « l’engagement de négocier
                    n’implique pas celui de s’entendre » (Usines de pâte à papier sur le fleuve
                    Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 68,
                    par. 150). Lorsqu’elles définissent une obligation de négocier, les parties
                    peuvent, comme elles l’ont par exemple fait à l’article VI du traité sur la
                    non-­prolifération des armes nucléaires, établir une « obligation … de par-
                    venir à un résultat précis » (Licéité de la menace ou de l’emploi d’armes
                    nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 264, par. 99). Les
                    conclusions de la Bolivie pourraient être interprétées comme renvoyant à
                    une obligation de nature analogue.

                                                                                                35




5 CIJ1150.indb 67                                                                                     22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     539

                       88. Comme la Cour l’a fait observer dans son arrêt sur l’exception pré-
                    liminaire, la Bolivie « ne lui demande pas de dire qu’elle a droit à un accès
                    souverain à la mer » (C.I.J. Recueil 2015 (II), p. 605, par. 33). Ce qu’elle
                    affirme dans ses conclusions, c’est que le Chili est tenu de négocier « en
                    vue de parvenir à un accord [lui] octroyant … un accès pleinement souve-
                    rain » (ibid., par. 35).
                       89. Dans l’arrêt qu’elle a rendu sur l’exception préliminaire du Chili, la
                    Cour a jugé « que l’objet du différend résid[ait] dans la question de savoir
                    si le Chili a[vait] l’obligation de négocier de bonne foi un accès souverain
                    de la Bolivie à l’océan Pacifique » (ibid., par. 34). Ainsi qu’elle l’a observé,
                    cette obligation alléguée ne comprend pas d’engagement de parvenir à un
                    accord sur l’objet du différend.
                       90. L’expression « accès souverain », telle qu’employée dans les conclu-
                    sions du demandeur, pourrait donner lieu à différentes interprétations.
                    Dans sa réponse à une question posée par un membre de la Cour au terme
                    des audiences consacrées à l’examen de l’exception préliminaire du Chili,
                    la Bolivie a précisé que, pour qu’il y ait accès souverain, le Chili « d[evait
                    lui] assurer … un accès à la mer qui lui soit propre et relève de sa souve-
                    raineté, conformément au droit international ». Dans sa réplique, elle a
                    également précisé que, « [p]our qu’un Etat puisse être considéré comme
                    disposant d’un accès souverain, il ne d[evait] pas dépendre de quelque
                    chose ou de quelqu’un pour jouir dudit accès » et que « l’accès souverain
                    [était] un régime qui garanti[ssait] la continuité du territoire bolivien
                    jusqu’à la mer, les conditions de cet accès relevant de l’administration et
                    du contrôle exclusifs, tant juridique que physique, de la Bolivie ».

                         III. Les fondements juridiques allégués d’une obligation
                      de négocier l’accès souverain de la Bolivie à l’océan Pacifique

                       91. En droit international, l’existence d’une obligation de négocier doit
                    être établie de la même manière que celle de toute autre obligation juri-
                    dique. La négociation fait partie de la pratique courante des Etats dans
                    leurs relations bilatérales et multilatérales. Cependant, le fait de négocier
                    une question donnée à un moment déterminé ne suffit pas pour donner
                    naissance à une obligation de négocier. En particulier, pour qu’il y ait
                    obligation de négocier en vertu d’un accord, il faut que les termes
                    employés par les parties, l’objet, ainsi que les conditions de la négocia-
                    tion, démontrent une intention des parties d’être juridiquement liées.
                    Cette intention, à défaut de termes exprès indiquant l’existence d’un enga-
                    gement juridique, peut être établie sur la base d’un examen objectif de
                    tous les éléments de preuve.
                       92. La Bolivie invoque divers fondements juridiques à l’appui de l’obli-
                    gation de négocier son accès souverain à l’océan Pacifique qui, selon elle,
                    incombe au Chili. Les arguments y relatifs seront examinés dans les para-
                    graphes ­ci-après.
                       93. La Cour recherchera tout d’abord si l’un quelconque des instru-
                    ments invoqués par le demandeur, notamment les accords bilatéraux, ou

                                                                                                 36




5 CIJ1150.indb 69                                                                                      22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    540

                    les déclarations et autres actes unilatéraux, engendre une obligation de
                    négocier l’accès souverain de la Bolivie à l’océan Pacifique. Elle exami-
                    nera ensuite, si nécessaire, les autres fondements juridiques invoqués par
                    le demandeur, à savoir l’acquiescement, l’estoppel et les attentes légitimes.
                    Enfin, elle traitera, le cas échéant, les arguments fondés sur la Charte des
                    Nations Unies et sur la Charte de l’OEA.

                                             1. Les accords bilatéraux
                       94. La demande de la Bolivie repose principalement sur l’existence
                    alléguée d’un ou de plusieurs accords bilatéraux qui imposeraient au Chili
                    une obligation de négocier l’accès souverain de la Bolivie à l’océan Paci-
                    fique. Selon le demandeur, les Parties sont parvenues à des accords qui
                    auraient établi ou confirmé l’obligation de négocier incombant au défen-
                    deur. Ces accords allégués sont intervenus à différentes périodes ; ils
                    seront analysés séparément et dans l’ordre chronologique.
                       95. La Bolivie affirme que, tout comme les traités conclus par écrit, les
                    accords verbaux ou tacites peuvent produire des effets juridiques et lier les
                    parties. Elle soutient que, même si la convention de Vienne sur le droit
                    des traités de 1969 (­ci-après la « convention de Vienne ») ne s’applique pas
                    à pareils accords, cela n’a pas d’incidence sur leur valeur juridique,
                    conformément à l’article 3 de ladite convention, et que la question de
                    savoir si un instrument peut énoncer des obligations contraignantes est
                    une question de fond et non de forme. Le demandeur fait valoir que l’in-
                    tention des Parties de créer des droits et obligations dans tel ou tel instru-
                    ment doit être déterminée de manière objective.
                       96. Le Chili reconnaît que, pour rechercher s’il existe un accord inter-
                    national contraignant, il convient de déterminer l’intention des Parties de
                    manière objective. Il affirme toutefois qu’il ressort d’une analyse du libellé
                    des instruments invoqués par le demandeur et des circonstances dans les-
                    quelles c­ eux-ci ont été établis qu’aucun des deux Etats n’entendait créer
                    une obligation juridique de négocier l’accès souverain de la Bolivie à la
                    mer. Selon le Chili, l’expression d’une disposition à négocier ne peut créer
                    une obligation de négocier à la charge des Parties. Le défendeur fait valoir
                    que, si les mots employés « ne sont pas évocateurs d’obligations juri-
                    diques, alors ils caractériseront une posture purement politique ». Il sou-
                    tient également que ce n’est que dans des cas exceptionnels que la Cour a
                    conclu qu’un accord tacite s’était fait jour.

                                                         * *
                       97. La Cour observe que, selon le droit international coutumier, tel
                    qu’il est reflété à l’article 3 de la convention de Vienne, les « accords …
                    qui n’ont pas été conclus par écrit » peuvent également avoir une « valeur
                    juridique ». Indépendamment de la forme que les accords peuvent revêtir,
                    il doit en ressortir une intention des parties d’être liées par des obligations
                    juridiques. Cela s’applique également aux accords tacites. A cet égard, la

                                                                                                37




5 CIJ1150.indb 71                                                                                     22/05/19 10:55

                                     obligation de négocier un accès (arrêt)                      541

                    Cour rappelle que les « éléments de preuve attestant l’existence d’un
                    accord tacite doivent être convaincants » (Différend territorial et maritime
                    entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
                    c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253).

                    A. Les échanges diplomatiques des années 1920
                         98. Selon la Bolivie, l’« Acta Protocolizada » de 1920, qui rend compte
                    d’une réunion entre le ministre des affaires étrangères de la Bolivie et le
                    ministre plénipotentiaire du Chili à La Paz (voir les paragraphes 26‑31
                    ­ci-­dessus), constitue « manifestement … un accord en vue de négocier un
                     accès souverain » à la mer. A cet égard, le demandeur précise que l’engage-
                    ment contenu dans cet « Acta Protocolizada » a été pris par des représen-
                    tants ayant compétence pour engager l’Etat. Il affirme également que les
                    termes employés ont confirmé l’intention du Chili d’être juridiquement lié
                    par l’instrument en question. La Bolivie reconnaît que l’avant-­          dernière
                    clause du procès‑verbal exclut la formation de droits et d’obligations pour
                    les Parties, mais fait valoir que cette clause ne devrait pas être lue de manière
                    isolée. Elle soutient que, au vu du texte intégral et du contexte dans lequel
                    s’inscrivait le procès-­verbal, la « réserve renvoie non pas à l’accord sur le fait
                    de négocier l’accès souverain mais aux modalités de cet accès ». Selon le
                    demandeur, le fait que le Chili se soit déclaré disposé à s’efforcer de lui per-
                    mettre d’« acqu[érir] un accès à la mer qui lui soit propre » indique que seules
                     les modalités précises de l’accès souverain de la Bolivie à l’océan Pacifique
                     ne deviendraient contraignantes que par la conclusion d’un accord officiel et
                     que le Chili était convenu de mener les négociations requises à cette fin.
                         99. La Bolivie affirme également que les termes précis de la correspon-
                    dance ayant précédé l’« Acta Protocolizada » confirment l’intention des
                     Parties telle que reflétée dans le procès‑verbal. Selon elle, le ministre plé-
                    nipotentiaire du Chili à La Paz avait en particulier formulé, le 9 sep-
                    tembre 1919, une proposition indiquant l’engagement du Chili de négocier
                    l’accès souverain de la Bolivie à l’océan Pacifique (voir le paragraphe 27
                    ci‑dessus). Le demandeur rappelle que, dans cet instrument, le défendeur
                    avait « accept[é] d’entamer de nouvelles négociations visant à satisfaire à
                    l’aspiration du pays ami, sous réserve qu’il remporte le plébiscite ». La
                    Bolivie fait observer que les termes de cette proposition ont été repris
                    presque intégralement dans l’« Acta Protocolizada ».
                         100. La Bolivie soutient en outre que les échanges qui ont fait suite à
                    l’« Acta Protocolizada » confirment que le Chili était tenu de négocier
                    avec elle. A titre d’exemple, elle rappelle la lettre en date du 19 sep-
                    tembre 1922 du délégué du Chili à l’Assemblée de la Société des Nations,
                    dans laquelle ce dernier « a exprimé sa meilleure volonté pour entamer des
                    conversations directes qu’il poursuivrait avec le plus franc esprit de conci-
                    liation et en désirant ardemment que les intérêts réciproques des deux
                    parties fussent … satisfaits » (voir le paragraphe 35 c­i-­dessus). Selon la
                    Bolivie, de nouvelles assurances ont été données l’année suivante dans
                    différentes notes du Gouvernement chilien.

                                                                                                    38




5 CIJ1150.indb 73                                                                                         22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     542

                        101. Le Chili met l’accent sur l’avant-­dernière clause de l’« Acta Proto-
                     colizada », selon laquelle le ministre bolivien des affaires étrangères avait
                     indiqué qu’il ne pouvait être créé de droits ou d’obligations pour les Etats
                     dont les représentants avaient fait des déclarations, et soutient que,
                     contrairement à ce qu’affirme la Bolivie, cette déclaration expresse indique
                     l’intention des Parties de n’établir aucune obligation juridique. Le défen-
                     deur estime que, les discussions dont il est fait état dans le procès-­verbal
                     ne se limitant pas aux modalités de l’accès à la mer, l’explication avancée
                     par le demandeur au sujet de ladite clause ne tient pas. Indépendamment
                     de cette clause, il fait valoir qu’il ressort clairement du texte intégral de
                     l’« Acta Protocolizada » qu’aucune obligation juridique n’a été créée ni
                     confirmée par cet instrument.
                        102. Le Chili précise que la correspondance ayant précédé ou suivi
                     l’« Acta Protocolizada » ne vient pas étayer la position de la Bolivie en ce
                     qui concerne la valeur juridiquement contraignante de ce document.
                     Selon lui, le libellé de cette correspondance ne témoigne pas d’une inten-
                     tion des deux Parties d’établir une obligation de négocier.
                        103. S’agissant des échanges ultérieurs, la Bolivie rappelle que, dans
                     un mémorandum en date du 4 décembre 1926 (voir le paragraphe 44
                     ci-­
                     ­  dessus), le Chili a indiqué qu’il « n’a[vait] pas écarté l’idée de [lui]
                     céder une bande de territoire et un port ». Le ministre chilien des affaires
                     étrangères de l’époque, Jorge Matte, avait communiqué ce mémoran-
                     dum (dit le « mémorandum Matte ») au secrétaire d’Etat des Etats‑Unis
                    d’Amérique, Frank B. Kellogg, en réaction à la proposition adressée
                    par ce dernier au Chili et au Pérou de céder Tacna et Arica à la Bolivie.
                    Copie du mémorandum avait été fournie au demandeur, qui affirme
                    avoir « accept[é] l’offre chilienne d’entamer des discussions pour examiner
                    les détails de la cession d’un territoire et d’un port envisagée dans
                    le mémorandum Matte de 1926 ». Selon la Bolivie, ces échanges
                    ­constituaient « un nouvel accord écrit réaffirmant l’engagement du Chili
                     de négocier avec [elle] en vue d[e lui] assurer … un accès souverain à
                    la mer ». Considérant que le mémorandum Matte a été conclu par
                    écrit et établi par un représentant de l’Etat, qu’il consignait l’engage-
                     ment antérieur du Chili et résultait d’un échange interétatique officiel, le
                     demandeur estime que cet instrument démontre l’intention du défendeur
                     d’être lié.
                        104. Le Chili répond que le mémorandum Matte était adressé au secré-
                     taire d’Etat des Etats‑Unis d’Amérique, et non à la Bolivie ; même s’il a
                     été communiqué à ­     celle-ci par la voie diplomatique, ce document ne
                     constituait pas une offre faite au demandeur par le défendeur. En tout
                     état de cause, il n’exprimait aucune intention de ce dernier d’être lié. Il
                     était d’ailleurs indiqué dans le mémorandum Matte que la proposition du
                     secrétaire d’Etat allait « bien a­ u-delà des concessions que le Gouverne-
                     ment chilien [était] généreusement en mesure de consentir », observation
                     qui portait plus précisément sur le volet concernant la « cession définitive
                     à la République de Bolivie du territoire en litige » entre le Chili et le Pérou.
                     Le défendeur précise que le libellé du mémorandum ne dénote pas d’obli-

                                                                                                  39




5 CIJ1150.indb 75                                                                                       22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                   543

                    gation juridique et ne montre que sa « disposition » à examiner certaines
                    possibilités. Selon lui, cet instrument ne saurait donner naissance à
                    quelque obligation juridique.

                                                        * *
                       105. La Cour note que, en 1920, les Parties ont mené des négociations
                    au cours desquelles le Chili a exprimé sa disposition « à faire en sorte que
                    la Bolivie acquière un accès à la mer qui lui soit propre, en lui cédant une
                    partie importante de la zone située au nord d’Arica ainsi que de la ligne
                    de chemin de fer ». (« Chile está dispuesto a procurar que Bolivia adquiera
                    una salida propia al mar, cediéndole una parte importante de esa
                    zona al norte de Arica y de la línea del ferrocarril »). Le défendeur a
                    ­également accepté d’« entamer de nouvelles négociations visant à satis-
                    faire à l’aspiration du pays ami, sous réserve qu’il remporte le plébis­
                    cité » relatif aux provinces de Tacna et d’Arica. Bien qu’elles soient
                    importantes sur le plan politique, ces déclarations n’indiquent pas
                    que le Chili avait accepté une obligation de négocier l’accès souverain
                    de la Bolivie à l’océan P       ­acifique, pas plus que l’« Acta Proto­      -
                    colizada » ne révèle qu’une telle acceptation a été exprimée au cours des
                    négociations.
                       106. La Cour rappelle que, en l’affaire de la Délimitation maritime et
                    questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), elle a
                    jugé que le procès-­verbal signé d’une discussion pouvait constituer un
                    accord s’il « énum[érait] les engagements auxquels les Parties [avaient]
                    consenti » et ne « se born[ait] pas à relater des discussions et à résumer des
                    points d’accord et de désaccord » (compétence et recevabilité, arrêt,
                    C.I.J. Recueil 1994, p. 121, par. 25). Elle relève que l’« Acta Protocoli-
                    zada » n’énumère aucun engagement et ne résume même pas des points
                    d’accord et de désaccord. Qui plus est, il est consigné dans l’avant-­dernière
                    clause de ce procès-­verbal que le ministre bolivien des affaires étrangères
                    a précisé que « les présentes déclarations ne cont[enaient] aucune disposi-
                    tion créant des droits ou obligations pour les Etats dont les représentants
                    [avaient] fait ces déclarations », point que le ministre plénipotentiaire
                    du Chili n’a pas contesté. En conséquence, même si le Chili avait fait
                    une déclaration au sujet d’une obligation de recourir à des négociations,
                    cette déclaration ne se serait pas inscrite dans un accord entre les deux
                    Etats.
                       107. La Cour observe que les échanges intervenus entre les Parties pos-
                    térieurement à l’« Acta Protocolizada » n’indiquent pas non plus l’exis-
                    tence d’un accord dans le cadre duquel le Chili aurait contracté un
                    engagement de négocier l’accès souverain de la Bolivie à l’océan Paci-
                    fique. Dans ce contexte, le mémorandum Matte pourrait être considéré
                    comme une avancée importante sur le plan politique, mais il n’était pas
                    adressé à la Bolivie et rien dans son libellé ne montre que le défendeur
                    aurait accepté une obligation de négocier ou confirmé une obligation pré-
                    existante de le faire.

                                                                                              40




5 CIJ1150.indb 77                                                                                    22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                    544

                    B. L’échange de notes de 1950
                        108. La Bolivie rappelle que, le 1er juin 1950, elle a soumis au Chili une
                    note dans laquelle elle proposait que les deux Parties « engagent officielle-
                     ment des négociations directes en vue de satisfaire au besoin fondamental
                     que représent[ait] pour [elle] l’obtention d’un accès souverain à l’océan
                     Pacifique qui lui soit propre, et de résoudre ainsi son problème d’enclave-
                     ment » (voir le paragraphe 51 ci‑dessus). Elle souligne également que, le
                     20 juin 1950, le défendeur a répondu par une note dont les Parties ont
                     produit des traductions divergentes (voir le paragraphe 52 ci‑dessus).
                     Selon la traduction anglaise produite par la Bolivie, il y était indiqué que
                     le Chili se déclarait « disposé à engager officiellement des négociations
                     directes visant à trouver une formule qui permettra[it] d’octroyer à la
                     Bolivie un accès souverain à l’océan Pacifique qui lui soit propre, et au
                     Chili de recevoir une compensation de nature non territoriale ». Cette
                     note faisait également état de la disposition du défendeur « à examiner,
                     dans le cadre de négociations directes avec la Bolivie, la possibilité de
                     satisfaire aux aspirations de c­ elle-ci ».
                        109. Selon la Bolivie, les notes ainsi échangées constituent « un
                    traité au regard du droit international, ce qu’attestent leur nature et leur
                    teneur, ainsi que les circonstances qui ont précédé et suivi leur adoption ».
                    Le demandeur affirme en outre que les termes desdites notes sont
                    « clairs et précis » et indiquent l’intention du Chili de s’obliger à négocier
                    l’accès souverain de la Bolivie à l’océan Pacifique. ­Celle-ci estime que les
                    différences dans le texte des notes sont minimes et qu’elles ne démontrent
                    pas que les Parties avaient une conception différente de l’objet des
                    ­négociations, à savoir que lui soit octroyé un accès souverain à la mer. Le
                     demandeur affirme que les notes ont été négociées et rédigées par les
                     plus hautes autorités de chaque Etat. Il juge également éloquent que le
                     défendeur n’ait pas contesté dans sa propre note la teneur de celle de la
                     Bolivie.
                        110. La Bolivie allègue que les deux notes énoncent un double accord :
                     la confirmation des accords précédemment conclus, au vu des références
                     expresses à des instruments antérieurs, et l’accord résultant des notes
                     elles-mêmes. Le demandeur soutient que ­celles-ci ne peuvent être considé-
                     rées comme la combinaison d’une proposition faite par lui et d’une
                     contre-­proposition du Chili. Selon lui, les notes ont été établies et négo-
                     ciées ensemble, et doivent être regardées comme « un échange d’engage-
                     ments mutuels démontrant une intention claire d’être lié ». La Bolivie
                     soutient que sa note, bien que datée du 1er juin 1950, a été remise au Chili
                     le 20 juin 1950, soit le jour où c­ elui-ci lui a communiqué la sienne. Elle
                     affirme que ces notes constituent un instrument unique, dont la teneur
                     avait préalablement été convenue par les Parties.
                        111. Enfin, le demandeur fait valoir que le comportement antérieur et
                     ultérieur des Parties confirme que ­celles-ci entendaient se conformer à une
                     obligation de négocier juridiquement contraignante. Il rappelle qu’il a
                     enregistré les notes au service des traités internationaux de son ministère

                                                                                               41




5 CIJ1150.indb 79                                                                                    22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     545

                      des affaires étrangères et soutient que, dans les années qui ont suivi, les
                      Parties ont toutes deux indiqué que ces documents reflétaient un accord
                      entre elles.
                         112. Le Chili affirme que les notes de juin 1950 ne démontrent pas l’in-
                     tention objective des Parties d’être liées. Selon lui, il « va de soi » que
                     ­celles-ci, par cet échange de notes, n’ont pas conclu d’accord internatio-
                      nal, et n’ont ni créé ni confirmé quelque obligation juridique. Le défen-
                      deur allègue que, dans sa note du 20 juin 1950, il n’a pas accepté la
                      proposition faite dans la note du 1er juin 1950. Se fondant sur sa propre
                    traduction anglaise de sa note, le Chili affirme s’être simplement, dans
                    ­celle-ci, déclaré « prêt à engager officiellement des négociations directes
                     visant à rechercher une formule qui permettrait d’octroyer à la Bolivie un
                     accès souverain à l’océan Pacifique qui lui soit propre ». Le Chili estime
                     que le libellé de sa note ne traduit que sa disposition politique à engager
                     des négociations. Il souligne également que les Parties n’ont pas engagé
                     de négociations après cet échange.
                         113. Selon le Chili, les discussions qui ont eu lieu avant l’échange de
                     notes de juin 1950 ne donnent nullement à penser que les Parties ont créé
                     ou confirmé une obligation juridique de négocier, et il en va de même
                     pour ce qui est des discussions postérieures à cet échange.
                         114. S’agissant des échanges ultérieurs, la Bolivie rappelle que, dans un
                     mémorandum en date du 10 juillet 1961 (le « mémorandum Trucco »)
                    (voir le paragraphe 55 ci‑dessus), le Chili cite le passage de sa note du
                    20 juin 1950 où est mentionné, selon la traduction anglaise du mémoran-
                      dum produite par la Bolivie, « son consentement plein et entier à entamer
                      dès que possible des négociations directes en vue de satisfaire au besoin
                      national fondamental que constitue pour la Bolivie un accès souverain à
                      l’océan Pacifique qui lui soit propre ». Selon elle, ce mémorandum
                      « témoigne clairement » de l’intention du défendeur de négocier l’accès
                      souverain de la Bolivie à la mer. Le demandeur affirme que « la dénomi-
                      nation d’un document n’en détermine pas les effets juridiques » et que le
                      mémorandum Trucco n’est pas simplement un document interne ou un
                      « aide-­mémoire ». Il estime qu’il s’agit d’un « acte international » reflétant
                      l’accord conclu entre les Parties en vue d’engager des négociations directes
                      portant sur son accès souverain à la mer.
                         115. Le Chili indique que, bien qu’il ait été remis à la Bolivie, le mémo-
                      randum Trucco était un document interne ; il ne constituait pas une note
                      officielle, n’était pas signé et exposait simplement ce qu’était alors la poli-
                      tique chilienne. Le défendeur soutient que les termes employés ne reflé-
                      taient nullement une obligation juridique, obligation que le mémorandum
                      Trucco n’a, selon lui, ni créée ni confirmée.

                                                          * *
                      116. La Cour observe que, aux termes de l’alinéa a) du paragraphe 1
                    de l’article 2 de la convention de Vienne, un traité peut être « consigné …
                    dans deux ou plusieurs instruments connexes ». Selon le droit internatio-

                                                                                                  42




5 CIJ1150.indb 81                                                                                       22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    546

                    nal coutumier, tel que reflété à l’article 13 de ladite convention, l’existence
                    du consentement des Etats à être liés par un traité constitué d’instruments
                    échangés entre eux exige que « les instruments prévoient que leur échange
                    aura cet effet » ou qu’il soit « par ailleurs établi que ces Etats étaient
                    convenus que l’échange des instruments aurait cet effet ». La première
                    condition ne saurait être remplie en l’espèce, puisque l’échange de notes
                    ne contient aucune précision quant à son effet. Par ailleurs, la Bolivie n’a
                    pas fourni à la Cour d’éléments de preuve attestant que l’autre condition
                    ait été remplie.
                       117. La Cour observe en outre que l’échange de notes des 1er et 20 juin
                    1950 n’est pas conforme à la pratique habituellement suivie lorsqu’un
                    accord international est conclu sous la forme de l’échange d’instruments
                    connexes. Selon cette pratique, un Etat propose, dans une note adressée à
                    un autre Etat, que soit conclu un accord libellé d’une certaine manière ; le
                    second lui répond par une note reproduisant le même texte et indiquant
                    qu’il y souscrit. D’autres formes d’échanges d’instruments peuvent égale-
                    ment être utilisées pour conclure des accords internationaux, mais les
                    notes échangées entre la Bolivie et le Chili en juin 1950 ne sont pas formu-
                    lées de la même manière et ne reflètent pas non plus des positions iden-
                    tiques, notamment en ce qui concerne la question cruciale des négociations
                    relatives à l’accès souverain de la Bolivie à l’océan Pacifique. L’échange
                    de notes ne saurait donc être considéré comme un accord international.
                       118. En tout état de cause, que l’on retienne l’une ou l’autre des tra-
                    ductions fournies par les Parties, si la note du Chili exprime la disposition
                    de ­celui-ci à engager des négociations directes, on ne peut pour autant en
                    déduire qu’il ait accepté une obligation de négocier un accès souverain de
                    la Bolivie à la mer.
                       119. La Cour relève que le mémorandum Trucco, qui n’était pas for-
                    mellement adressé à la Bolivie mais a été remis à ses autorités, ne saurait
                    être considéré uniquement comme un document interne. Toutefois, en
                    répétant certaines déclarations contenues dans la note du 20 juin 1950, ce
                    mémorandum ne crée ni ne réaffirme quelque obligation de négocier l’ac-
                    cès souverain de la Bolivie à l’océan Pacifique.

                    C. La déclaration de Charaña de 1975
                       120. Le demandeur soutient que la déclaration commune signée à Cha-
                    raña le 8 février 1975 (voir le paragraphe 62 ci‑dessus) constitue également
                    le fondement juridique d’une obligation de négocier son accès souverain à
                    l’océan Pacifique incombant au Chili. Les chefs d’Etat bolivien et chilien y
                    ont décidé « de poursuivre le dialogue à différents niveaux afin de recher-
                    cher des mécanismes permettant de résoudre, dans le respect des intérêts et
                    des aspirations des peuples bolivien et chilien, les problèmes vitaux aux-
                    quels [étaient] confrontés les deux pays, notamment l’enclavement de la
                    Bolivie ». Le demandeur avance que cette déclaration a la valeur juridique
                    d’un traité. Il est d’avis que, par cette déclaration commune, les deux Etats
                    ont réaffirmé, « en des termes précis et dénués d’ambiguïté », leur intention

                                                                                                43




5 CIJ1150.indb 83                                                                                     22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     547

                    de négocier son accès souverain à la mer. La Bolivie fait également obser-
                    ver que la déclaration commune a été incluse dans le recueil des traités du
                    ministère des affaires étrangères du Chili, ce qui démontre, selon elle, le
                    caractère juridiquement contraignant de cet instrument.
                       121. Le demandeur affirme en outre que l’engagement contenu dans la
                    déclaration de Charaña a été confirmé à plusieurs reprises après l’adop-
                    tion de ce texte. Il relève que les négociations menées par la suite ont
                    porté sur la « cession à la Bolivie d’une côte maritime souveraine », concé-
                    dant toutefois que les Parties ne s’étaient pas mises définitivement d’ac-
                    cord sur la question de la compensation à accorder au Chili en
                    contrepartie de cet accès souverain à la mer. Le 10 juin 1977, les ministres
                    des affaires étrangères des Parties ont fait une autre déclaration commune
                    (voir le paragraphe 68 ­ci-­dessus), qui, selon la Bolivie, correspond à un
                    nouvel engagement de négocier son accès souverain à l’océan Pacifique.
                    Le demandeur qualifie cette seconde déclaration de nouvel accord bilaté-
                    ral entre les Parties et soutient que les deux déclarations confirment l’obli-
                    gation contenue dans l’échange de notes de 1950.
                       122. La Bolivie précise également que l’adoption de la déclaration com-
                    mune de 1975 a permis aux Parties « de normaliser » leurs relations diplo-
                    matiques. Selon elle, la reprise des relations diplomatiques dépendait de
                    l’acceptation du Chili que soient engagées des négociations sur un accès
                    souverain à la mer ; dès lors, « [l]e fait que le défendeur ait accepté de réta-
                    blir les relations diplomatiques suppos[ait] nécessairement » qu’il y avait
                    consenti. Le demandeur avance que, si l’échec du processus de Charaña est
                    imputable au Chili, il n’a pas éteint l’obligation de négocier de ­celui-ci.
                       123. Selon le Chili, le libellé de la déclaration de Charaña, ainsi que celui
                    des autres déclarations qui ont suivi l’adoption de cet instrument, ne crée
                    pas d’obligation juridique de négocier ni ne confirme l’existence de pareille
                    obligation. Le défendeur soutient qu’un « document consignant une déci-
                    sion de poursuivre des discussions ne démontre aucune intention de créer
                    une obligation juridique de négocier ». De même, le fait que la Bolivie ait
                    accepté de reprendre les relations diplomatiques avec lui ne dépendait pas
                    de la création d’une obligation de négocier. Le Chili note que la publication
                    de la déclaration dans son recueil des traités est sans pertinence, car ce der-
                    nier contient différents types de documents qui ne sont pas des traités.
                       124. Le 19 décembre 1975, le Chili a adopté des lignes directrices aux
                    fins de négociations prévoyant la cession au demandeur d’une côte mari-
                    time souveraine en échange de territoires boliviens (voir le paragraphe 64
                    ci‑dessus). Selon le défendeur, ces lignes directrices ne faisaient cependant
                    référence à aucune obligation antérieure de négocier et n’ont pas non plus
                    engendré de nouvelle obligation à cet égard. Le Chili affirme également
                    que, tout au long des négociations qui ont suivi l’adoption de la déclara-
                    tion commune de 1975, il s’est déclaré disposé à négocier un échange de
                    territoires, ce qu’il considérait comme une condition essentielle. S’agissant
                    de la déclaration commune de 1977, il estime que cet instrument contient
                    « seulement l’expression d’une intention politique » des Parties de négocier
                    au sujet de l’enclavement de la Bolivie.

                                                                                                 44




5 CIJ1150.indb 85                                                                                      22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     548

                       125. Le défendeur soutient que, entre 1975 et 1978, il a montré qu’il
                    était disposé à négocier de bonne foi avec la Bolivie, bien qu’il n’ait eu
                    aucune obligation à cet égard. Il considère que, même si pareille obliga-
                    tion de négocier avait existé, il y aurait été satisfait par suite des négocia-
                    tions sérieuses menées par les Parties à cette époque et que, en tout état de
                    cause, cette obligation n’aurait pu avoir survécu à la suspension par la
                    Bolivie des relations diplomatiques entre les Parties.

                                                          * *
                        126. La Cour note que la déclaration de Charaña est un document
                    signé par les présidents de la Bolivie et du Chili qui pourrait être qualifié
                    de traité si les Parties avaient exprimé l’intention d’être liées par cet ins-
                    trument ou si une telle intention pouvait être déduite de quelque manière.
                    Or, dans l’ensemble, le libellé de la déclaration indique plutôt qu’il s’agit
                    d’un document de nature politique soulignant l’« atmosphère de fraternité
                    et de cordialité » et l’« esprit de solidarité » entre les deux Etats, lesquels,
                     dans la clause finale, décident de « normaliser » leurs relations diploma-
                    tiques. Ce libellé ne traduit pas l’existence d’une obligation de négocier
                    l’accès souverain de la Bolivie à l’océan Pacifique ni ne confirme pareille
                    obligation. L’engagement de « poursuivre le dialogue à différents niveaux
                    afin de rechercher des mécanismes permettant de résoudre … les pro-
                    blèmes vitaux auxquels sont confrontés les deux pays, notamment l’encla-
                    vement de la Bolivie », ne peut constituer un engagement juridique de
                    négocier l’accès souverain de cette dernière à la mer, lequel n’est même
                    pas expressément mentionné. Bien que les ministres des affaires étrangères
                    des Parties aient indiqué dans leur déclaration commune du 10 juin 1977
                    que « des négociations [avaient] été engagées … pour trouver une solution
                    efficace qui permette à la Bolivie d’obtenir un accès libre et souverain à
                    l’océan Pacifique », ils se sont contentés de réaffirmer « la nécessité de
                    poursuivre les négociations » sans se référer à quelque obligation de négo-
                    cier. Sur la base de ces éléments, l’on ne peut déduire de la déclaration de
                    Charaña qu’une obligation de négocier incombe au Chili.
                        127. La Cour relève cependant que les Parties ont, par la suite, mené
                    des négociations qui avaient un sens, au cours desquelles le défendeur a
                    proposé de céder au demandeur une côte maritime souveraine et une
                    bande de territoire au nord d’Arica en échange de territoires. Lorsqu’il a
                    été consulté conformément à l’article premier du protocole complémen-
                    taire au traité de Lima de 1929, le Pérou a toutefois proposé de placer une
                    partie du territoire côtier du Chili sous la souveraineté conjointe des trois
                    Etats, ce que la Bolivie et le Chili ont refusé (voir le paragraphe 67
                    ­ci-­dessus). Les négociations ont, en conséquence, pris fin.

                    D. Les communiqués de 1986
                      128. Le demandeur avance que les communiqués qui ont été publiés
                    par chacun des deux Etats en novembre 1986 dans le cadre de la « nou-

                                                                                                 45




5 CIJ1150.indb 87                                                                                      22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                     549

                    velle approche » (voir le paragraphe 76 c­ i-­dessus) ont engendré un accord.
                    Le 13 novembre 1986, le ministre bolivien des affaires étrangères a publié
                    un communiqué dans lequel il rappelait les discussions que les Parties
                    avaient tenues au cours de l’année et indiquait que « la question de l’accès
                    de la Bolivie à la mer » devait être examinée en avril 1987 lors d’une réu-
                    nion entre les Parties. Le même jour, le ministre chilien des affaires étran-
                    gères a lui aussi publié un communiqué dans lequel il déclarait ce qui suit :
                            « Nous sommes convenus avec le ministre bolivien des affaires
                         étrangères que, sans préjudice des entretiens et démarches importants
                         et fructueux que poursuivra la commission bilatérale pour le rappro-
                         chement, les deux ministres des affaires étrangères se rencontreront à
                         Montevideo fin avril pour discuter des questions de fond intéressant
                         l’un et l’autre gouvernement. »
                       129. La Bolivie soutient que, même si « [l]es communiqués étaient …
                    libellés différemment … il ne fait guère de doute que tous deux consi-
                    gnaient l’existence d’une entente sur l’engagement de négociations offi-
                    cielles sur les « questions de fond » », à savoir, selon elle, celles qui étaient
                    mentionnées dans la déclaration commune de Charaña de 1975. Le
                    demandeur précise en outre que cet accord a été confirmé par la déclara-
                    tion du ministre chilien des affaires étrangères datée du 21 avril 1987 (voir
                    le paragraphe 77 ci‑dessus), dans laquelle celui‑ci a indiqué qu’il espérait
                    qu’un dialogue entre les Parties leur permettrait « d’aller plus loin » que
                    lors des négociations précédentes, ainsi que par un communiqué de presse
                    publié le 23 avril 1987 à l’issue de la réunion des deux ministres des
                    affaires étrangères à Montevideo, en Uruguay.
                       130. Le défendeur, quant à lui, affirme que les communiqués de
                    novembre 1986 ne consignent aucun accord entre les Parties et ne
                    démontrent nulle intention de celles‑ci d’être liées. Il fait observer que, lors
                    de la réunion qui s’est tenue en avril 1987 à Montevideo, la Bolivie n’a pas
                    fait mention de quelque obligation de négocier. Se référant au communiqué
                    de presse du 23 avril 1987, le Chili soutient que la réunion ne visait qu’à
                    permettre à chacune des Parties de « se familiarise[r] avec les positions de
                    l’autre concernant les questions fondamentales intéressant les deux pays ».

                                                          * *
                       131. La Cour rappelle que, dans l’affaire du Plateau continental de la
                    mer Egée (Grèce c. Turquie), elle a observé qu’il n’existe « pas de règle de
                    droit international interdisant qu’un communiqué conjoint constitue un
                    accord international » et que la question de savoir si un communiqué
                    conjoint constitue un tel accord « dépend essentiellement de la nature de
                    l’acte et de la transaction dont il est fait état » (arrêt, C.I.J. Recueil 1978,
                    p. 39, par. 96).
                       132. La Cour note que les deux communiqués du 13 novembre 1986
                    sont des instruments distincts, ne sont pas libellés dans les mêmes termes
                    et que, de surcroît, aucun d’eux ne fait référence à l’accès souverain de la

                                                                                                  46




5 CIJ1150.indb 89                                                                                       22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                   550

                    Bolivie à la mer. En tout état de cause, elle ne relève, dans les deux com-
                    muniqués qu’invoque le demandeur ou dans le comportement ultérieur
                    des Parties, aucun élément indiquant que le Chili a accepté une obligation
                    de négocier à ce sujet.

                    E. La déclaration d’Algarve (2000)
                       133. Le demandeur rappelle que, dans une déclaration commune (éga-
                    lement appelée la « déclaration d’Algarve ») (voir le paragraphe 78 ci‑­
                    dessus) datée du 22 février 2000 et publiée par les ministres des affaires
                    étrangères des Parties, ­celles-ci sont « conven[ues d’un] programme de tra-
                    vail qui sera[it] formalisé à un stade ultérieur du dialogue et inclu[rai]t,
                    sans aucune exception, les questions essentielles de la relation bilatérale
                    entre les deux pays ». Cette déclaration commune a été suivie par un com-
                    muniqué commun des présidents des deux Etats daté du 1er septembre
                    2000 (voir le paragraphe 79 c­ i-­dessus), dans lequel les Parties ont confirmé
                    qu’elles étaient disposées à engager un dialogue « sans exclusive ». Selon la
                    Bolivie, la déclaration d’Algarve est l’expression d’un accord entre les
                    Parties. Le demandeur affirme que, « [u]ne fois encore, les deux Parties
                    étaient convenues de mener des négociations dans un esprit de totale
                    ouverture et « sans exclusive » ».
                       134. Le Chili soutient que rien dans la déclaration d’Algarve ne donne
                    à penser que les Parties étaient convenues d’une obligation de négocier.
                    Selon lui, cette déclaration ne fait référence ni à quelque obligation exis-
                    tante de négocier ni à un accès souverain à la mer. Le défendeur avance
                    qu’« [i]l est impossible de trouver dans ce texte la preuve de quelque inten-
                    tion de créer une obligation juridique », les Parties ayant employé un
                    « langage diplomatique classique » dont on ne saurait déduire l’existence
                    de quelque obligation. Le Chili fait observer que, dans une autre déclara-
                    tion faite par son ministre des affaires étrangères en 2002, la Bolivie a
                    indiqué que la déclaration d’Algarve confirmait sa décision selon laquelle
                    « cette option du dialogue demeurait une politique d’Etat ». Selon le
                    défendeur, cela démontre que ladite déclaration n’a créé aucune obliga-
                    tion de négocier un accès souverain à la mer ni confirmé l’existence de
                    pareille obligation.

                                                         * *
                       135. La Cour ne peut discerner dans la déclaration d’Algarve aucun
                    accord imposant au Chili une obligation de négocier l’accès souverain de
                    la Bolivie à l’océan Pacifique. Cette déclaration, comme le communiqué
                    commun du 1er septembre 2000, ne fait qu’indiquer que les Parties étaient
                    disposées à engager un dialogue « sans aucune exception » portant sur un
                    programme de travail qui restait à définir aux fins d’établir un « climat de
                    confiance » entre les Parties. En outre, aucun de ces deux documents ne
                    fait référence à la question de l’accès souverain de la Bolivie à la mer.


                                                                                               47




5 CIJ1150.indb 91                                                                                     22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    551

                    F. L’ordre du jour en 13 points (2006)
                       136. Le 17 juillet 2006, le groupe de travail Bolivie-Chili sur les affaires
                    bilatérales a établi le procès‑verbal d’une réunion qui allait être appelé
                    « l’ordre du jour en 13 points » (voir le paragraphe 80 ci‑dessus). Ce
                    ­procès‑verbal énumérait toutes les questions que les deux Etats devaient
                     examiner dans le cadre de leurs relations bilatérales. Le point 6 de l’ordre
                     du jour portait sur la « question maritime » (« tema marítimo »). La Boli-
                    vie qualifie cet ordre du jour d’accord de nature contraignante. Selon elle,
                    il ne fait aucun doute que la « question maritime » recouvre celle de son
                    accès souverain à la mer. Elle soutient que « [l]es Parties considéraient
                    l’une et l’autre la « question maritime » comme un terme générique
                    incluant le problème pendant de l’accès souverain à la mer ».
                       137. Le défendeur reconnaît qu’il a accepté d’inclure la « question
                    maritime » dans l’ordre du jour en 13 points. Selon lui, rien dans cet ins-
                    trument n’indique toutefois qu’une obligation de négocier sur ce sujet
                    existait antérieurement. En outre, le Chili estime que la « question mari-
                    time » est un sujet large, mais qu’aucune référence n’est faite à un accès
                    souverain à la mer. De surcroît, l’ordre du jour a « un caractère ouverte-
                    ment diplomatique » et emploie des termes généraux, ce qui ne révèle
                    aucune intention de créer une obligation juridique ou de confirmer l’exis-
                    tence de pareille obligation. Selon le Chili, il ne s’agit que d’une « expres-
                    sion de la volonté politique des deux pays ».

                                                            * *
                       138. La Cour relève que la « question maritime » inscrite à l’ordre du
                    jour en 13 points est une question suffisamment large pour englober celle
                    de l’accès souverain de la Bolivie à l’océan Pacifique. Le bref texte du
                    procès-­verbal du groupe de travail portant sur la question maritime
                    indique seulement que les « deux délégations ont fait des rapports suc-
                    cincts des discussions qu’elles ont eues sur la question dans les jours pré-
                    cédents et sont convenues de laisser cette question à l’examen des deux
                    vice-­ministres lors de leur rencontre ». Comme l’a fait observer le chef de
                    la délégation bolivienne à l’Assemblée générale de l’OEA, « [l]’ordre du
                    jour était considéré comme l’expression de la volonté politique des deux
                    pays d’inclure la question maritime ». La Cour estime que la simple men-
                    tion de la « question maritime » ne peut engendrer une obligation de négo-
                    cier d’ordre général, et moins encore en ce qui concerne la question
                    spécifique de l’accès souverain de la Bolivie à l’océan Pacifique.

                                                            *
                                                        *       *

                     139. Sur la base d’un examen de l’argumentation des Parties et des élé-
                    ments de preuve qu’elles ont produits, la Cour conclut que les instru-
                    ments bilatéraux invoqués par le demandeur n’établissent pas d’obligation

                                                                                                48




5 CIJ1150.indb 93                                                                                     22/05/19 10:55

                                   obligation de négocier un accès (arrêt)                   552

                    pour le Chili de négocier l’accès souverain de la Bolivie à l’océan­
                    Pacifique.

                              2. Les déclarations et autres actes unilatéraux du Chili
                       140. Le demandeur avance que l’obligation du Chili de négocier son
                    accès souverain à l’océan Pacifique est également fondée sur plusieurs
                    déclarations et autres actes unilatéraux du Chili. Selon le demandeur, « [i]l
                    est bien établi en droit international que les déclarations écrites ou ver-
                    bales qui émanent de représentants des Etats et attestent une intention
                    claire d’accepter des obligations vis‑à‑vis d’un autre Etat peuvent générer
                    des effets juridiques, sans que cet autre Etat ait nécessairement contracté
                    des engagements réciproques ». La Bolivie soutient que, à maintes reprises
                    dans sa jurisprudence, la Cour a pris en compte des actes unilatéraux et
                    reconnu leur caractère autonome. Selon elle, « aucune acceptation ulté-
                    rieure ou réaction de l’autre Etat n’[est] requise » pour que de tels actes
                    établissent des obligations juridiques.
                       141. Afin de déterminer les conditions que doit réunir une déclaration
                    unilatérale pour lier un Etat, la Bolivie se réfère à la jurisprudence de la
                    Cour et aux principes directeurs applicables aux déclarations unilatérales
                    des Etats susceptibles de créer des obligations juridiques, adoptés par la
                    Commission du droit international. Selon ce texte, une déclaration unila-
                    térale doit avoir été faite par une autorité ayant compétence aux fins d’en-
                    gager l’Etat, dans l’intention d’engager cet Etat, porter sur un sujet
                    spécifique et avoir été formulée publiquement. S’agissant de ces critères,
                    le demandeur relève que, en la présente affaire, plusieurs déclarations per-
                    tinentes ont été faites par des présidents, ministres des affaires étrangères
                    et autres hauts représentants du Chili. Il soutient également que l’objectif
                    des déclarations était « clair et précis », à savoir négocier avec la Bolivie
                    l’accès souverain de celle‑ci à l’océan Pacifique. Selon le demandeur, par
                    ses déclarations unilatérales, le Chili n’a pas simplement promis de négo-
                    cier, mais s’est engagé à atteindre un objectif spécifique. Les déclarations
                    du Chili ont également été portées à la connaissance de la Bolivie, qui les
                    a acceptées. Le demandeur avance que « [l]a jurisprudence de la Cour
                    n’admet pas que les représentants d’Etats ayant fait des déclarations juri-
                    diquement contraignantes pour leur gouvernement puissent revenir sur
                    ces déclarations et prétendre qu’elles étaient simplement politiques ».
                       142. La Bolivie mentionne plusieurs déclarations et autres actes unila-
                    téraux du Chili qui, considérés individuellement ou dans leur ensemble,
                    font naître, selon elle, une obligation juridique incombant à ce dernier de
                    négocier son accès souverain à l’océan Pacifique. S’agissant de la période
                    antérieure à 1950, le demandeur invoque en particulier un mémorandum
                    du 9 septembre 1919 (voir le paragraphe 27 ci‑dessus) dans lequel le Chili
                    affirmait qu’il entendait « faire en sorte que la Bolivie obtienne un débou-
                    ché sur la mer qui lui soit propre, en lui cédant une partie importante de
                    la zone située au nord d’Arica et de la ligne de chemin de fer au sein des
                    territoires soumis au plébiscite prévu par le traité d’Ancón ». Il se réfère

                                                                                              49




5 CIJ1150.indb 95                                                                                   22/05/19 10:55

                                    obligation de négocier un accès (arrêt)                    553

                    ensuite à une déclaration faite devant la Société des Nations le 28 sep-
                    tembre 1921 à propos de l’enclavement de la Bolivie (voir le paragraphe 34
                    ci‑dessus), dans laquelle le délégué du Chili indiquait que cette dernière
                    « p[ouvait] chercher satisfaction dans des négociations directes librement
                    consenties [et que l]e Chili n’a[vait] jamais fermé cette porte ». Le deman-
                    deur fait également observer que, dans une note du 6 février 1923 (voir le
                    paragraphe 37 ci‑dessus), le Chili a précisé qu’il était disposé à engager
                    des négociations directes et ouvert à la conclusion d’un « nouveau pacte
                    adapté à la situation de la Bolivie, sans toutefois modifier le traité de paix
                    ni rompre la continuité territoriale du Chili ».
                       143. En ce qui concerne la période postérieure à 1950, la Bolivie rap-
                    pelle que, dans une déclaration datée du 29 mars 1951 (voir le para-
                    graphe 53 ci‑dessus), le président chilien Videla a déclaré que son
                         « [g]ouvernement [avait] toujours eu la même politique, indiquant
                         qu’il était disposé à prêter l’oreille à toute proposition de la Bolivie
                         visant à mettre fin à l’enclavement de c­ elle-ci, à condition que ladite
                         proposition nous soit présentée directement et qu’elle ne suppose pas
                         que nous renoncions à notre doctrine traditionnelle de respect des
                         traités internationaux, essentielle selon nous à la coexistence paci-
                         fique des nations ».
                    Le demandeur appelle également l’attention sur la déclaration suivante,
                    faite le 11 septembre 1975 par le président chilien, le général Pinochet
                    (voir le paragraphe 63 ci‑dessus) :
                            « Depuis la réunion de Charaña avec le président de la Bolivie,
                         nous avons toujours dit que nous entendions examiner, dans le cadre
                         de négociations franches et amicales avec notre pays frère, les obsta-
                         cles qui limitent le développement de la Bolivie du fait de son encla-
                         vement. »
                    Le demandeur rappelle également que, après l’adoption de la déclaration
                    de Charaña, le Chili a présenté, dans une note datée du 19 décembre
                    1975, ses lignes directrices pour la négociation d’un éventuel échange de
                    territoires (voir le paragraphe 64 ci‑dessus), précisant qu’il « serait disposé
                    à négocier avec la Bolivie la cession d’une bande de territoire au nord
                    d’Arica jusqu’à la ligne de Concordia » sur la base d’une délimitation spé-
                    cifique, et que cette « cession … serait conditionnée à un échange simul-
                    tané de territoires, c’est‑à‑dire que le Chili recevrait dans le même temps,
                    à titre de compensation, une zone au moins équivalente à la zone territo-
                    riale et maritime cédée à la Bolivie ». En outre, le demandeur fait observer
                    que, le 31 octobre 1979, devant l’Assemblée générale de l’Organisation
                    des Etats américains (voir le paragraphe 73 ci‑dessus), le représentant du
                    Chili a déclaré qu’il « avait toujours été disposé à négocier avec la Boli-
                    vie », ajoutant ceci :
                            « J’ai indiqué à maintes reprises que le Chili était disposé à négo-
                         cier avec [elle] une solution lui permettant de satisfaire à son aspira-

                                                                                                50




5 CIJ1150.indb 97                                                                                     22/05/19 10:55

                                     obligation de négocier un accès (arrêt)                      554

                         tion à disposer d’un accès libre et souverain à l’océan Pacifique, le
                         moyen d’atteindre cet objectif étant la négociation directe ».
                    La Bolivie ajoute que, dans le cadre de la « nouvelle approche », le ministre
                    chilien des affaires étrangères a réaffirmé, dans un discours du 21 avril
                    1987 ayant trait à la réunion qui se tenait alors à Montevideo (voir le
                    paragraphe 77 ci‑dessus), « la bonne volonté et la particulière bonne foi
                    (« la disposición y la mejor buena fe ») avec lesquelles le Chili s[’était] pré-
                    sent[é] à cette réunion dans le but d’examiner les éventuelles solutions
                    pouvant aboutir, dans un délai raisonnable, à des résultats positifs et
                    satisfaisants dans l’intérêt des deux pays ».
                       144. Le Chili convient que les déclarations unilatérales peuvent engen-
                    drer des obligations juridiques si elles démontrent l’existence d’une inten-
                    tion claire de leur auteur de créer pareille obligation. Il affirme que
                    « [l]’intention de l’Etat auteur de la déclaration unilatérale doit être appré-
                    ciée au regard des termes employés, examinés objectivement ». Toutefois,
                    selon le défendeur, la charge de la preuve pesant sur l’Etat qui cherche à
                    établir l’existence d’une obligation contraignante sur la base d’une déclara-
                    tion unilatérale est lourde ; celle‑ci doit en effet être « claire et précise », et
                    il convient de tenir compte des circonstances dans lesquelles elle est inter-
                    venue, ainsi que des réactions qu’elle a suscitées. Le Chili estime que la
                    Bolivie n’explique pas en quoi la teneur des déclarations unilatérales aux-
                    quelles elle se réfère ainsi que les circonstances qui les entouraient pour-
                    raient être considérées comme ayant engendré une obligation juridique.
                       145. Le défendeur soutient qu’une « intention objective de s’engager à
                    négocier au regard du droit international ne saurait être établie par l’ex-
                    pression unilatérale d’une disposition à négocier » ; en l’espèce, une décla-
                    ration claire et précise démontrant l’intention d’être lié par une obligation
                    de négocier l’accès souverain de la Bolivie à la mer serait requise. Il avance
                    en outre que, lorsque les enjeux sont très importants pour un Etat
                    — comme c’est le cas, selon lui, en la présente espèce —, l’intention d’être
                    lié doit être manifeste. Selon le Chili, les précautions de langage qu’il a
                    prises tout au long de ses échanges avec la Bolivie démontrent qu’il n’avait
                    pas l’intention d’être lié. Pour étayer sa thèse selon laquelle aucune obli-
                    gation de négocier n’a pris naissance, il relève également que l’obligation
                    qui, selon la Bolivie, existerait en la présente espèce ne saurait être exécu-
                    tée unilatéralement. Pour reprendre les termes employés par le Chili, « un
                    engagement de négocier implique des obligations réciproques des deux
                    parties putatives ».

                                                           * *
                       146. La Cour rappelle qu’elle a énoncé comme suit les critères devant
                    être appliqués pour déterminer si une déclaration d’un Etat a engendré
                    des obligations juridiques :
                            « Il est reconnu que des déclarations revêtant la forme d’actes uni-
                         latéraux et concernant des situations de droit ou de fait peuvent

                                                                                                    51




5 CIJ1150.indb 99                                                                                         22/05/19 10:55

                                obligation de négocier un accès (arrêt)                     555

                     avoir pour effet de créer des obligations juridiques. Des déclarations
                     de cette nature peuvent avoir et ont souvent un objet très précis.
                     Quand l’Etat auteur de la déclaration entend être lié conformément
                     à ces termes, cette intention confère à sa prise de position le caractère
                     d’un engagement juridique, l’Etat intéressé étant désormais tenu en
                     droit de suivre une ligne de conduite conforme à sa déclaration.
                     Un engagement de cette nature, exprimé publiquement et dans
                     ­l’intention de se lier, même hors du cadre de négociations interna­
                      tionales, a un effet obligatoire. » (Essais nucléaires (Australie
                      c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 43 ; Essais nucléaires
                      (Nouvelle‑­Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 472,
                      par. 46.)
                  La Cour a également établi que, pour déterminer l’effet juridique d’une
                  déclaration faite par une personne représentant l’Etat, elle devait « exami-
                 ner le contenu réel de ­celle-ci ainsi que les circonstances dans lesquelles
                 elle a été faite » (Activités armées sur le territoire du Congo (nouvelle
                 requête : 2002) (République démocratique du Congo c. Rwanda), compé‑
                 tence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 28, par. 49).
                     147. La Cour note que les déclarations et autres actes unilatéraux du
                 Chili invoqués par le demandeur indiquent non pas qu’une obligation
                 juridique ait été souscrite par le défendeur mais que ce dernier était dis-
                 posé à engager des négociations sur la question de l’accès souverain de la
                 Bolivie à l’océan Pacifique. A titre d’exemple, le Chili a déclaré qu’il
                 entendait « faire en sorte que la Bolivie obtienne un débouché sur la mer
                 qui lui soit propre » et « prêter l’oreille à toute proposition de la Bolivie
                  visant à mettre fin à l’enclavement de celle‑ci » (voir les paragraphes 142
                  et 143 ci‑dessus). En une autre occasion, il a indiqué avoir « toujours dit
                  qu[’il] entend[ait] examiner, dans le cadre de négociations franches et ami-
                 cales avec [son] pays frère, les obstacles qui limit[ai]ent le développement
                 de la Bolivie du fait de son enclavement » (voir le paragraphe 143 ci‑­
                 dessus). La formulation de ces textes ne donne pas à penser que le Chili a
                 contracté une obligation juridique de négocier l’accès souverain de la
                 Bolivie à l’océan Pacifique.
                     148. S’agissant des circonstances ayant entouré les différentes déclara-
                 tions du défendeur, la Cour relève également qu’il n’existe aucune preuve
                 d’une intention, de la part de ­celui-ci, d’assumer une obligation de négo-
                 cier. Elle en conclut qu’aucun acte unilatéral du Chili invoqué par la Boli-
                 vie ne saurait fonder une obligation de négocier l’accès souverain de
                 ­celle-ci à la mer.

                                             3. L’acquiescement
                   149. La Bolivie soutient que l’obligation de négocier son accès souve-
                 rain à la mer incombant au Chili peut également être fondée sur l’acquies-
                 cement de ce dernier. A cet égard, elle invoque la jurisprudence de la
                 Cour pour étayer son affirmation selon laquelle l’absence de réaction
                 d’une partie peut valoir acquiescement lorsque le comportement de l’autre

                                                                                              52




5 CIJ1150.indb 101                                                                                  22/05/19 10:55

                                obligation de négocier un accès (arrêt)                    556

                 partie appelait une réponse (citant Souveraineté sur Pedra Branca/Pulau
                 Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt,
                 C.I.J. Recueil 2008, p. 50‑51, par. 121).
                    150. Le demandeur se réfère à une déclaration qu’il a faite le 26 octobre
                 1979 énumérant, selon lui, les accords en vigueur entre les Parties concer-
                 nant la négociation sur son accès souverain à la mer. Il renvoie également
                 à la déclaration qu’il a faite le 27 novembre 1984 lors de la signature de la
                 convention des Nations Unies sur le droit de la mer (ci‑après
                 « la CNUDM »), déclaration dans laquelle étaient mentionnées des négo-
                 ciations en vue de rétablir cet accès. La Bolivie considère que ces déclara-
                 tions appelaient une réponse du Chili, dont l’acquiescement à une
                 obligation de négocier ledit accès résulte du silence qu’il a observé et de ce
                 qu’il a par la suite mené des négociations avec elle.
                    151. Le défendeur affirme que la Bolivie n’a pas démontré comment,
                 en la présente espèce, une obligation de négocier aurait pu être créée par
                 acquiescement, et qu’elle n’a mis en évidence aucun silence pertinent de sa
                 part, non plus qu’elle n’a précisé comment pareil silence pourrait empor-
                 ter consentement tacite à la création d’une obligation juridique. Selon lui,
                 pour que le silence d’un Etat puisse être interprété comme un consente-
                 ment, il doit être considéré à la lumière des faits et des circonstances qui
                 l’ont entouré. Pour reprendre les termes employés par le Chili, la charge
                 de la preuve incombant à l’Etat qui invoque l’acquiescement est « lourde »,
                 puisque cela « suppose de déduire le consentement d’un Etat de son
                 silence. Cette déduction doit reposer sur « une probabilité telle qu’elle
                 confine à la certitude » ou « se manifester clairement et de manière dépour-
                 vue d’ambiguïté ». » Le Chili note que, sur le plan diplomatique, l’on ne
                 saurait exiger d’un Etat qu’il réponde à toutes les déclarations faites par
                 les autres Etats dans une enceinte internationale. S’agissant de la déclara-
                 tion faite par la Bolivie lors de la signature de la CNUDM, le défendeur
                 affirme qu’elle n’appelait aucune réponse de sa part. Il soutient que l’on
                 ne saurait considérer qu’il ait jamais accepté d’être tenu de négocier l’ac-
                 cès souverain de la Bolivie à l’océan Pacifique.

                                                      * *
                    152. La Cour rappelle que l’« acquiescement équiv[aut] à une recon-
                 naissance tacite manifestée par un comportement unilatéral que l’autre
                 partie peut interpréter comme un consentement » (Délimitation de la fron‑
                 tière maritime dans la région du golfe du Maine (Canada/Etats‑Unis
                 d’Amérique), arrêt, C.I.J. Recueil 1984, p. 305, par. 130) et qu’« un silence
                 peut aussi être éloquent, mais seulement si le comportement de l’autre
                 Etat appelle une réponse » (Souveraineté sur Pedra Branca/Pulau Batu
                 Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt, C.I.J.
                 Recueil 2008, p. 51, par. 121). Elle relève que la Bolivie n’a mentionné
                 aucune déclaration qui aurait appelé une réponse ou une réaction du
                 Chili pour empêcher qu’une obligation ne voie le jour. En particulier, le
                 fait que le demandeur se soit référé dans une déclaration, lors de la signa-

                                                                                            53




5 CIJ1150.indb 103                                                                                22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                    557

                 ture de la CNUDM, à des « négociations destinées à lui permettre de dis-
                 poser à nouveau souverainement d’un débouché adéquat sur l’océan
                 Pacifique » ne revient pas à avoir affirmé que quelque obligation incom-
                 bait au Chili à cet égard. L’acquiescement ne saurait donc être considéré
                 comme pouvant fonder une obligation de négocier l’accès souverain de la
                 Bolivie à la mer.

                                                 4. L’estoppel
                   153. La Bolivie invoque l’estoppel comme une autre base juridique sus-
                 ceptible de fonder l’obligation du Chili de négocier avec elle. Pour définir
                 cette notion, elle s’appuie sur la jurisprudence de la Cour et sur des sen-
                 tences arbitrales, indiquant que, pour que l’estoppel soit établi, il faut
                 qu’il y ait « une déclaration qu’une partie a faite à une autre partie ou une
                 position qu’elle a prise envers elle » et que cette autre partie « s’appuie sur
                 cette déclaration ou position à son détriment ou à l’avantage de la partie
                 qui l’a faite ou prise » (citant Différend frontalier terrestre, insulaire et
                 maritime (El Salvador/Honduras), requête à fin d’intervention, arrêt,
                 C.I.J. Recueil 1990, p. 118, par. 63). Se fondant sur la sentence arbitrale
                 rendue en l’affaire Chagos, le demandeur précise que quatre conditions
                 doivent être remplies pour qu’il y ait estoppel :
                      « a) un Etat a pris position de manière claire et constante, par ses
                      déclarations, son comportement ou son silence ; b) ces prises de posi-
                      tion ont été manifestées par l’intermédiaire d’un agent habilité à s’ex-
                      primer au nom de l’Etat sur le sujet en cause ; c) l’Etat invoquant
                      l’estoppel a été amené par ces prises de position à agir à son détri-
                      ment, à subir un préjudice ou à procurer un avantage à l’Etat dont
                      émanaient lesdites représentations ; et d) l’Etat invoquant l’estoppel
                      pouvait légitimement leur accorder foi, car il s’agissait de représenta-
                      tions auxquelles il était fondé à se fier » (Différend concernant l’« aire
                      marine protégée » en relation avec l’archipel des Chagos (République
                      de Maurice c. Royaume-Uni), sentence du 18 mars 2015, Internatio‑
                      nal Law Reports (ILR), vol. 162, p. 249, par. 438).
                    154. La Bolivie avance que l’estoppel ne dépend pas du consentement
                 de l’Etat et vise « à fournir, pour certaines obligations, un fondement
                 autre que l’intention d’être lié » (les italiques figurent dans l’original).
                    155. Le demandeur soutient que le Chili a, pendant plus d’un siècle,
                 fait un certain nombre de déclarations et de promesses allant toutes dans
                 le même sens et dépourvues d’ambiguïté en ce qui concerne l’accès souve-
                 rain de la Bolivie à la mer, et qu’il ne saurait aujourd’hui nier qu’il a
                 accepté de négocier avec c­ elle-ci en vue de lui permettre d’obtenir pareil
                 accès. Selon la Bolivie, ces déclarations et promesses « constituaient l’ex-
                 pression d’une position sur laquelle [elle] était fondée à s’appuyer — et
                 s’est effectivement appuyée ».
                    156. Le défendeur ne conteste pas les conditions régissant l’estoppel
                 telles qu’elles sont énoncées dans la jurisprudence à laquelle la Bolivie se

                                                                                             54




5 CIJ1150.indb 105                                                                                 22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                    558

                 réfère. Selon lui, l’estoppel ne joue cependant un rôle que dans des situa-
                 tions d’incertitude ; lorsqu’il est clair qu’un Etat n’a pas exprimé d’inten-
                 tion d’être lié, il ne peut s’appliquer.
                    157. Le Chili affirme que, en la présente espèce, il est « manifeste » qu’il
                 n’avait aucune intention de créer une obligation juridique de négocier. Il
                 soutient en outre que la Bolivie ne s’est pas fondée sur quelque position
                 exprimée par lui, et que, à supposer que les conditions régissant l’estoppel
                 soient réunies, il n’a pas agi au rebours de pareille position ou en remet-
                 tant en cause la véracité de ­celle-ci. Selon lui, le demandeur n’est pas par-
                 venu à démontrer « qu’il existait une déclaration ou prise de position
                 claire et sans équivoque maintenue par le Chili pendant plus d’un siècle
                 indiquant que, à tout moment et en toutes circonstances, il négocierait
                 avec la Bolivie au sujet de l’octroi éventuel à c­ elle-ci d’un accès souverain
                 à la mer ». De surcroît, le demandeur n’a pas démontré de quelle manière
                 il aurait modifié sa propre position à son détriment ou subi quelque pré-
                 judice pour s’être appuyé sur les positions qui auraient été exprimées
                 par le Chili.

                                                      * *
                    158. La Cour rappelle que des « éléments essentiels [sont] requis
                 pour qu’il y ait estoppel », à savoir « une déclaration qu’une partie a
                 faite à une autre partie ou une position qu’elle a prise envers elle et
                 le fait que cette autre partie s’appuie sur cette déclaration ou position à
                 son détriment ou à l’avantage de la partie qui l’a faite ou prise » (Diffé‑
                 rend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
                 requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 118, par. 63).
                 Lorsqu’elle a, dans le contexte du différend frontalier opposant le Came-
                 roun au Nigéria, recherché si les conditions fixées par sa jurisprudence
                 pour qu’existe une situation d’estoppel étaient réunies, la Cour a indiqué
                 ce qui suit :
                         « L’existence d’une telle situation supposerait que le Cameroun ait
                      adopté un comportement ou fait des déclarations qui auraient attesté
                      d’une manière claire et constante qu’il avait accepté de régler le diffé-
                      rend de frontières soumis aujourd’hui à la Cour par des voies exclu-
                      sivement bilatérales. Elle impliquerait en outre que le Nigéria, se
                      fondant sur cette attitude, ait modifié sa position à son détriment ou
                      ait subi un préjudice quelconque. » (Frontière terrestre et maritime
                      entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
                      préliminaires, arrêt, C.I.J. Recueil 1998, p. 303, par. 57.).
                    159. La Cour constate que, en la présente espèce, les conditions essen-
                 tielles requises pour qu’il y ait estoppel ne sont pas remplies. Bien que le
                 Chili ait exprimé à plusieurs reprises la position selon laquelle il était dis-
                 posé à négocier l’accès souverain de la Bolivie à l’océan Pacifique, ces
                 prises de position n’indiquent pas l’existence d’une obligation de négocier.
                 La Bolivie n’a pas prouvé qu’elle ait modifié sa position à son détriment

                                                                                             55




5 CIJ1150.indb 107                                                                                 22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                    559

                 ou à l’avantage du Chili en se fondant sur les prises de position de ­celui-ci.
                 En conséquence, l’estoppel ne constitue pas une base juridique permettant
                 de fonder quelque obligation du Chili de négocier l’accès souverain de la
                 Bolivie à l’océan Pacifique.

                                           5. Les attentes légitimes
                   160. La Bolivie affirme que les positions prises par le Chili à travers ses
                 multiples déclarations au fil des années ont suscité de sa part « l’attente de
                 recouvrer » son accès souverain à la mer ; le fait que le défendeur ait nié
                 son obligation de négocier et refusé de mener de nouvelles négociations
                 avec elle « déçoit [s]es attentes légitimes ». Selon le demandeur,
                      « [t]andis que l’estoppel a essentiellement trait à la position exprimée
                      par un Etat et au respect par c­ elui-ci de ses engagements, le principe
                      des attentes légitimes se rapporte à la situation d’Etats qui se sont
                      fondés sur les vues exprimées par un autre Etat, les premiers étant
                      considérés comme étant en droit de s’appuyer sur les engagements
                      pris par le second ».
                 La Bolivie rappelle également que ce principe a été largement appliqué
                 par des tribunaux arbitraux dans des affaires relatives à la protection des
                 investissements.
                    161. Le Chili est d’avis que la Bolivie n’a pas démontré qu’il existait,
                 en droit international, un principe d’attentes légitimes. Il affirme qu’« [il]
                 n’existe aucune règle de droit international engageant la responsabilité
                 juridique de l’Etat au motif qu’il n’a pas été satisfait aux attentes d’un
                 autre Etat ». Le défendeur fait valoir que la Bolivie tente « de contourner
                 l’exigence de confiance préjudiciable nécessaire à l’établissement de l’es‑
                 toppel » car elle n’est pas en mesure de démontrer qu’elle s’est appuyée à
                 son détriment sur la position qu’il aurait prise.

                                                      * *
                    162. La Cour note qu’il est fait référence aux attentes légitimes dans
                 certaines sentences arbitrales concernant des différends entre un investis-
                 seur étranger et l’Etat hôte dans lesquelles ont été appliquées des disposi-
                 tions conventionnelles prévoyant un traitement juste et équitable. Il n’en
                 découle pas qu’il existerait en droit international général un principe qui
                 donnerait naissance à une obligation sur la base de ce qui pourrait être
                 considéré comme une attente légitime. Il ne saurait donc être fait droit à
                 l’argument de la Bolivie fondé sur les attentes légitimes.

                      6. Le paragraphe 3 de l’article 2 de la Charte des Nations Unies
                      et l’article 3 de la Charte de l’Organisation des Etats américains
                   163. Le demandeur avance en outre qu’il existe, en droit international,
                 une obligation générale de négocier et que c­ elle-ci trouve son expression au

                                                                                             56




5 CIJ1150.indb 109                                                                                 22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                    560

                 paragraphe 3 de l’article 2 et à l’article 33 de la Charte des Nations Unies.
                 Il soutient que cette obligation générale s’applique à toute question pen-
                 dante entre deux ou plusieurs Etats. Aux termes de ladite disposition, les
                 différends internationaux doivent être réglés par des moyens pacifiques
                 « de telle manière que la paix et la sécurité internationales ainsi que la jus‑
                 tice ne soient pas mises en danger » (les italiques figurent dans l’original).
                 A l’audience, la Bolivie a développé cet argument en affirmant que le para-
                 graphe 3 de l’article 2 de la Charte reflétait « un principe fondamental du
                 droit international » et imposait une obligation positive. Selon le deman-
                 deur, cette obligation de négocier s’applique à tous les Etats ; elle s’ap-
                 plique également à tous les différends internationaux, et non pas
                 simplement aux différends « d’ordre juridique » ou à ceux qui mettent en
                 danger le maintien de la paix et de la sécurité internationales. La Bolivie
                 avance un argument analogue en ce qui concerne l’article 3 de la Charte de
                 l’Organisation des Etats américains, indiquant que, « [c]omme celle énon-
                 cée au paragraphe 3 de l’article 2 de la Charte des Nations Unies … cette
                 dernière obligation est une obligation positive : les différends entre Etats
                 membres « doivent » être réglés par les procédures pacifiques spécifiées ».
                    164. Le Chili reconnaît que la Charte des Nations Unies prescrit aux
                 Etats de régler leurs différends par des « moyens pacifiques ». Il estime
                 cependant que, si les négociations constituent l’une des méthodes de
                 règlement pacifique des différends, rien n’oblige les Etats à y recourir de
                 préférence à d’autres moyens de règlement pacifique. A cet égard, le
                 défendeur souligne que le terme « négocier » n’apparaît nulle part dans le
                 paragraphe 3 de l’article 2 de la Charte ; quoique les Parties soient libres
                 de négocier avec leurs voisins, celle‑ci ne leur impose pas de le faire.
                 S’agissant de l’argument de la Bolivie relatif à l’article 3 de la Charte de
                 l’Organisation des Etats américains, le Chili affirme que cette disposition
                 ne saurait constituer le fondement juridique d’une obligation lui imposant
                 de négocier avec la Bolivie au sujet de l’accès souverain de c­elle-ci à
                 l’océan Pacifique.

                                                      * *
                    165. La Cour rappelle que, aux termes du paragraphe 3 de l’article 2 de
                 la Charte des Nations Unies, « [l]es Membres de l’Organisation règlent
                 leurs différends internationaux par des moyens pacifiques, de telle manière
                 que la paix et la sécurité internationales ainsi que la justice ne soient pas
                 mises en danger ». Cette disposition énonce une obligation générale de
                 régler les différends d’une manière qui préserve la paix et la sécurité inter-
                 nationales ainsi que la justice, mais n’indique nullement que les parties à
                 un différend seraient tenues de recourir à une méthode de règlement spé-
                 cifique, telle que la négociation. Celle‑ci est mentionnée à l’article 33 de la
                 Charte, aux côtés de l’« enquête, de [la] médiation, de [la] conciliation, [de
                 l’]arbitrage, [du] règlement judiciaire, [du] recours aux organismes ou
                 accords régionaux » et d’« autres moyens pacifiques » du choix des parties.
                 Cette dernière disposition laisse toutefois elle aussi aux parties concernées

                                                                                             57




5 CIJ1150.indb 111                                                                                 22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                     561

                 le choix des moyens pacifiques et ne désigne aucune méthode particulière,
                 y compris la négociation. Les parties à un différend auront donc souvent
                 recours à la négociation, mais elles n’en ont pas l’obligation.
                    166. La même approche a été suivie dans la résolution 2625 (XXV) de
                 l’Assemblée générale (« Déclaration relative aux principes du droit inter-
                 national touchant les relations amicales et la coopération entre les Etats
                 conformément à la Charte des Nations Unies »), ainsi que dans la résolu-
                 tion 37/10 (« Déclaration de Manille sur le règlement pacifique des diffé-
                 rends internationaux »), qui proclame en outre, en son paragraphe 3, le
                 « principe du libre choix des moyens ». Tous ces éléments portent la Cour
                 à conclure que les dispositions de la Charte concernant le règlement paci-
                 fique des différends ne mettent pas à la charge du Chili une obligation de
                 négocier l’accès souverain de la Bolivie à l’océan Pacifique.
                    167. L’alinéa i) de l’article 3 de la Charte de l’Organisation des Etats
                 américains, quant à lui, dispose que « [l]es différends de caractère interna-
                 tional qui surgissent entre deux ou plusieurs Etats américains doivent être
                 réglés par des moyens pacifiques ». L’article 24 précise que les différends
                 internationaux entre Etats Membres « doivent être soumis aux procédures
                 pacifiques indiquées » dans la Charte, l’article 25 énumérant ces « procé-
                 dures pacifiques » comme suit : « la négociation directe, les bons offices, la
                 médiation, l’enquête, la conciliation, la procédure judiciaire, l’arbitrage et
                 celles sur lesquelles les parties tomberont d’accord spécialement à n’im-
                 porte quel moment ». La Charte ne fait pas obligation de recourir à une
                 procédure spécifique telle que la « négociation directe » et ne saurait donc
                 constituer la base juridique d’une obligation, pour la Bolivie et le Chili, de
                 négocier l’accès souverain de c­ elle-ci à l’océan Pacifique.

                                  7. Les résolutions de l’Assemblée générale
                                    de l’Organisation des Etats américains
                    168. La Bolivie se réfère à 11 résolutions de l’Assemblée générale de
                 l’OEA dans lesquelles était traitée la question de son accès souverain à
                 l’océan Pacifique, faisant valoir que ­celles-ci ont confirmé l’engagement
                 du Chili de négocier à ce sujet (voir les paragraphes 71‑75 ci‑dessus). Elle
                 ne conteste pas que les résolutions adoptées par l’Assemblée générale de
                 cette organisation ne sont pas contraignantes « en tant que telles », mais
                 soutient qu’elles produisent certains effets juridiques en vertu de la Charte
                 de l’OEA et que, conformément au précepte de bonne foi, les Parties
                 doivent tenir dûment compte de ces résolutions et de leur contenu.
                    169. Le demandeur avance en outre que le comportement des Parties en
                 ce qui concerne la rédaction et l’adoption des résolutions de l’Assemblée
                 générale « peut refléter, cristalliser ou engendrer un accord » entre elles. A
                 cet égard, il souligne que le Chili a participé à la rédaction de certains de
                 ces textes, se référant en particulier à la résolution no 686, qui exhortait les
                 deux Etats à recourir à des négociations et a été adoptée par consensus.
                    170. Selon le défendeur, les résolutions de l’Assemblée générale de
                 l’OEA que la Bolivie invoque « n’ont nullement confirmé une obligation

                                                                                              58




5 CIJ1150.indb 113                                                                                  22/05/19 10:55

                                obligation de négocier un accès (arrêt)                    562

                 existante et n’en ont pas créée de nouvelle, et … comme toutes les résolu-
                 tions de cette organisation, elles ne pouvaient avoir pareil effet ». Le Chili
                 affirme que les résolutions de l’Assemblée générale ne sont en principe pas
                 contraignantes et que celle‑ci n’a pas compétence pour imposer des obli-
                 gations juridiques aux Parties. Il précise que, en tout état de cause, aucune
                 des résolutions en question ne fait mention d’une obligation préexistante
                 lui imposant de mener des négociations avec la Bolivie. De plus, il observe
                 qu’il a voté contre la plupart des résolutions à l’examen ou n’a pas parti-
                 cipé au vote ; en trois occasions seulement, il ne s’est pas opposé au
                 consensus, mais a joint des déclarations ou explications relatives au
                 contenu des textes en question.

                                                      * *
                    171. La Cour note qu’aucune des résolutions pertinentes de l’Assem-
                 blée générale de l’OEA n’indique qu’une obligation de négocier l’accès
                 souverain de la Bolivie à l’océan Pacifique incomberait au Chili. Ces
                 textes se contentaient de recommander aux deux Etats d’engager des
                 négociations sur la question. La résolution AG/RES. 686 elle aussi, à
                 laquelle la Bolivie accorde une attention particulière, ne fait qu’exhorter
                 les Parties à
                     « entamer un processus de rapprochement des peuples bolivien et
                     chilien, et de resserrement de leurs liens d’amitié, axé sur l’établisse-
                     ment de relations normales propres à leur permettre de surmonter les
                     difficultés qui les séparent, et de trouver tout particulièrement une for-
                     mule visant à assurer à la Bolivie une passerelle territoriale et souve-
                     raine vers l’océan Pacifique, sur des bases qui tiennent compte des
                     avantages mutuels et des droits et intérêts des parties concernées ».
                 De plus, ainsi que les deux Parties le reconnaissent, les résolutions de
                 l’Assemblée générale de l’OEA ne sont pas contraignantes en tant que
                 telles et ne peuvent être la source d’une obligation internationale. La par-
                 ticipation du Chili au consensus sur l’adoption de certaines résolutions
                 n’implique donc pas qu’il aurait accepté d’être lié par le contenu de ces
                 textes au regard du droit international. Ainsi, la Cour ne peut déduire du
                 contenu de ces résolutions ou de la position du Chili quant à leur adop-
                 tion que ce dernier aurait accepté une obligation de négocier l’accès sou-
                 verain de la Bolivie à l’océan Pacifique.

                                8. La portée juridique des instruments, actes
                          et éléments de comportement considérés cumulativement
                    172. Selon le demandeur, même s’il n’existe pas d’instrument, d’acte
                 ou de comportement unique donnant naissance à une obligation de négo-
                 cier son accès souverain à l’océan Pacifique, l’accumulation de tous ces
                 éléments peut avoir un « effet décisif » sur l’existence d’une telle obliga-
                 tion ; la continuité historique et l’effet cumulatif de ces éléments devraient

                                                                                            59




5 CIJ1150.indb 115                                                                                22/05/19 10:55

                                 obligation de négocier un accès (arrêt)                     563

                 être pris en compte. La Bolivie fait également valoir que les différents
                 cycles de négociations n’étaient pas indépendants les uns des autres ;
                 « chaque engagement ou promesse de négocier a été souscrit dans le pro-
                 longement et la continuité des engagements précédents ».
                    173. Le défendeur, pour sa part, soutient qu’une « série d’échanges,
                 dont aucun ne crée ni ne confirme une obligation juridique, ne saurait
                 donner naissance à une telle obligation par accumulation » ; une intention
                 d’être lié par le droit international ne peut naître de la répétition d’une
                 déclaration n’indiquant aucune intention de créer une obligation. Pour
                 reprendre les termes employés par le Chili, « [l]orsque l’on cherche à fon-
                 der une obligation juridique, le tout ne peut être plus grand que la somme
                 des parties » ; si une série d’actes pris individuellement ne suffisent pas à
                 créer une obligation, il en va de même si ces actes sont considérés cumu-
                 lativement. Selon le défendeur, les échanges entre les Parties ont été
                 « fragmenté[s] », « discontinu[s] » et marqués par des périodes d’inactivité
                 et des changements de priorités politiques.

                                                       * *
                   174. La Cour observe que l’argument du demandeur selon lequel les
                 actes successifs du Chili auraient un effet cumulatif repose sur l’hypothèse
                 qu’une obligation peut se faire jour par l’effet cumulatif d’une série d’actes
                 même si elle ne repose pas sur un fondement juridique spécifique. Or,
                 étant donné qu’il ressort de l’analyse qui précède qu’aucun des fonde-
                 ments juridiques invoqués par le demandeur, pris isolément, n’a donné
                 naissance, pour le Chili, à quelque obligation de négocier l’accès souve-
                 rain de la Bolivie à l’océan Pacifique, le fait de les considérer cumulative-
                 ment ne saurait modifier ce résultat. Point n’est besoin pour la Cour de
                 rechercher s’il existait une continuité dans les échanges entre les Parties
                 puisque, si tel était le cas, cela n’établirait en tout état de cause pas l’exis-
                 tence d’une obligation de négocier l’accès souverain de la Bolivie à l’océan
                 Pacifique.


                     IV. Conclusion générale quant à l’existence d’une obligation
                          de négocier un accès souverain à l’océan Pacifique

                    175. A la lumière du contexte historique et factuel exposé c­i-­dessus
                 (voir les paragraphes 26‑83), la Cour observe que les relations entre la
                 Bolivie et le Chili se caractérisent depuis fort longtemps par un dialogue,
                 des échanges et des négociations visant à trouver une solution adéquate à
                 l’enclavement de la Bolivie né de la guerre du Pacifique et du traité de
                 paix de 1904. Elle n’est toutefois pas en mesure de conclure, au vu des
                 éléments qui lui ont été présentés, que le Chili a « l’obligation de négocier
                 avec la Bolivie en vue de parvenir à un accord octroyant à ­celle-ci un
                 accès pleinement souverain à l’océan Pacifique » (conclusions de la Boli-
                 vie, voir les paragraphes 13, 14 et 15 ­ci-­dessus). En conséquence, la Cour

                                                                                               60




5 CIJ1150.indb 117                                                                                   22/05/19 10:55

                                  obligation de négocier un accès (arrêt)                   564

                 ne peut pas faire droit aux autres conclusions finales de la Bolivie qui
                 reposent sur l’existence de pareille obligation (conclusions de la Bolivie,
                 voir les paragraphes 13, 14 et 15 ci-dessus).
                    176. La conclusion de la Cour ne doit cependant pas être comprise
                 comme empêchant les Parties de poursuivre leur dialogue et leurs échanges
                 dans un esprit de bon voisinage, afin de traiter les questions relatives à
                 l’enclavement de la Bolivie, dont la solution est considérée par l’une et
                 l’autre comme relevant de leur intérêt mutuel. Avec la volonté des Parties,
                 des négociations ayant un sens seront possibles.

                                                           *
                                                       *       *

                     177. Par ces motifs,
                     La Cour,
                     1) Par douze voix contre trois,
                   Dit que la République du Chili ne s’est pas juridiquement obligée à
                 négocier un accès souverain à l’océan Pacifique pour l’Etat plurinational
                 de Bolivie ;
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abra-
                       ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
                       tinde, MM. Bhandari, Gevorgian, juges ; M. McRae, juge ad hoc ;
                     contre : MM. Robinson, Salam, juges ; M. Daudet, juge ad hoc ;
                     2) Par douze voix contre trois,
                    Rejette en conséquence les autres conclusions finales présentées par
                 l’Etat plurinational de Bolivie.
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abra-
                       ham, Bennouna, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebu-
                       tinde, MM. Bhandari, Gevorgian, juges ; M. McRae, juge ad hoc ;
                     contre : MM. Robinson, Salam, juges ; M. Daudet, juge ad hoc.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le premier octobre deux mille dix-huit, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de l’Etat plurinational
                 de Bolivie et au Gouvernement de la République du Chili.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.


                                                                                             61




5 CIJ1150.indb 119                                                                                 22/05/19 10:55

                                obligation de négocier un accès (arrêt)                565

                   M. le juge Yusuf, président, joint une déclaration à l’arrêt ; MM. les
                 juges Robinson et Salam joignent à l’arrêt l’exposé de leur opinion dissi-
                 dente ; M. le juge ad hoc Daudet joint à l’arrêt l’exposé de son opinion
                 dissidente.

                 (Paraphé) A.A.Y.
                   (Paraphé) Ph.C.




                                                                                        62




5 CIJ1150.indb 121                                                                            22/05/19 10:55

